Exhibit 10.1

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

among

 

FRONTIER OIL AND REFINING COMPANY,

as Borrower

 

and

 

FRONTIER OIL CORPORATION

 

and

 

THE LENDERS NAMED HEREIN

 

and

 

UNION BANK OF CALIFORNIA, N.A.,

as Administrative Agent and Lead Arranger

 

and

 

BNP PARIBAS,

as Syndication Agent

 

and

 

TORONTO DOMINION (TEXAS) LLC and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

November 22, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

             Page


--------------------------------------------------------------------------------

ARTICLE 1. INTERPRETATION AND DEFINITIONS    1     Section 1.1   Definitions   
1     Section 1.2   Accounting Terms    24     Section 1.3   Interpretation   
24 ARTICLE 2. COMMITMENTS    24     Section 2.1   Commitments.    24     Section
2.2   Fees.    26     Section 2.3   Mandatory Prepayment of Advances and Pledge
of Cash Collateral    26     Section 2.4   Making Advances.    26     Section
2.5   Repayment    28     Section 2.6   Interest.    28     Section 2.7  
Optional Prepayments    29     Section 2.8   Conversion of Advances.    29    
Section 2.9   Issuance of Letters of Credit.    30     Section 2.10   Drawing
and Reimbursement.    31     Section 2.11   Obligations Absolute    31    
Section 2.12   Letter of Credit Fees and Charges.    32     Section 2.13  
Limits of Liability of Agent and Lenders.    32     Section 2.14   Payments.   
33     Section 2.15   Computation of Interest and Fees    34     Section 2.16  
Payments on Non-Business Days    34     Section 2.17   Sharing of Payments, Etc.
   34     Section 2.18   Evidence of Debt.    34     Section 2.19   Continuation
of Outstanding Credit    35 ARTICLE 3. YIELD PROTECTION    35     Section 3.1  
Increased LIBOR Advance Costs    35     Section 3.2   Illegality    35    
Section 3.3   Inadequacy of LIBOR    35     Section 3.4   Increased Letter of
Credit Costs    36     Section 3.5   Capital Adequacy    36     Section 3.6  
Funding Losses    36     Section 3.7   Taxes.    37     Section 3.8  
Substitution of Lender    39 ARTICLE 4. CONDITIONS OF EXTENDING CREDIT    39    
Section 4.1   Closing Date    39     Section 4.2   Advances    41     Section
4.3   Letters of Credit    41     Section 4.4   Increases in Maximum Aggregate
Commitment    42     Section 4.5   Determinations under Section 4.1    43
ARTICLE 5. REPRESENTATIONS AND WARRANTIES    43     Section 5.1   Corporate
Existence and Power    43

 

-i-



--------------------------------------------------------------------------------

    Section 5.2    Authorization    43     Section 5.3    Governmental Action,
Etc    44     Section 5.4    Binding Effect    44     Section 5.5    Financial
Statements    44     Section 5.6    Other Information    45     Section 5.7   
Litigation    45     Section 5.8    Trademarks, Etc.    45     Section 5.9   
Fire, Etc.    45     Section 5.10    Burdensome Agreements    45     Section
5.11    Taxes, Etc    45     Section 5.12    Investment Company    45    
Section 5.13    Solvency    45     Section 5.14    Title to Properties    45    
Section 5.15    Ownership    46     Section 5.16    ERISA    46     Section 5.17
   Environmental Compliance.    46     Section 5.18    Regulation U    47
ARTICLE 6. AFFIRMATIVE COVENANTS    47     Section 6.1    Borrower Information
Requirements    47     Section 6.2    Audits    48     Section 6.3    Returns
and Allowances    48     Section 6.4    FOC Information Requirements    48    
Section 6.5    Compliance with Governmental Rules    50     Section 6.6   
Payment of Taxes, Etc.    51     Section 6.7    Maintenance of Insurance    51  
  Section 6.8    Preservation of Legal Existence, Etc.    51     Section 6.9   
Visitation Rights    51     Section 6.10    Keeping of Books    51     Section
6.11    Maintenance of Properties, Etc.    51     Section 6.12    Transactions
with Affiliates    51     Section 6.13    Performance of Material Contracts   
52     Section 6.14    Compliance with Environmental Laws.    52     Section
6.15    Additional Guarantors    53 ARTICLE 7. NEGATIVE COVENANTS    53    
Section 7.1    Cleanup Period    53     Section 7.2    Use of Advances and
Letters of Credit    53     Section 7.3    Liens, Etc.    53     Section 7.4   
Debt    54     Section 7.5    Lease Obligations    55     Section 7.6   
Mergers, Etc.    55     Section 7.7    Sales, Etc. of Assets    55     Section
7.8    Investments in Other Persons    56     Section 7.9    Commodity Futures
Contracts    56     Section 7.10    Dividends, Etc.    57     Section 7.11   
Current Ratio    58     Section 7.12    Tangible Net Worth    58

 

-ii-



--------------------------------------------------------------------------------

    Section 7.13    Fixed-Charge Coverage Ratio    58     Section 7.14   
Leverage Ratio    59     Section 7.15    Holding of Cash and Cash Equivalents   
59     Section 7.16    Change in Nature of Business    59     Section 7.17   
Compliance with ERISA    59     Section 7.18    Amendment, Etc of Material
Contracts    60     Section 7.19    Change of Fiscal Periods    60 ARTICLE 8.
EVENTS OF DEFAULT    60     Section 8.1    Events of Default    60 ARTICLE 9.
THE ADMINISTRATIVE AGENT    62     Section 9.1    Authorization and Action    62
    Section 9.2    Administrative Agent’s Reliance, Etc.    62     Section 9.3
   UBOC and Affiliates    63     Section 9.4    Lender Credit Decision    63    
Section 9.5    Indemnification    63     Section 9.6    Successor Administrative
Agent    64     Section 9.7    Administrative Agent as Collateral Holder.    64
    Section 9.8    No Other Duties, Etc    65 ARTICLE 10. MISCELLANEOUS    65  
  Section 10.1    Amendments, Etc    65     Section 10.2    Notices, Etc.    66
    Section 10.3    No Waiver; Remedies    67     Section 10.4    Costs and
Expenses    67     Section 10.5    Indemnification    67     Section 10.6   
Right of Setoff    68     Section 10.7    Binding Effect    68     Section 10.8
   Assignments, Joinders and Participations.    68     Section 10.9   
Disclosure    71     Section 10.10    Governing Law    71     Section 10.11   
Limitation on Interest    71     Section 10.12    Headings    72     Section
10.13    Execution in Counterparts    72     Section 10.14    USA PATRIOT Act
Notice    72     Section 10.15    Amendment and Restatement    72     Section
10.16    WAIVER OF JURY TRIAL    73     Schedule 1:    Commitments         
Schedule 2:    Letter of Credit Banks for Eligible Accounts          Schedule 3:
   Approved Account Debtors          Schedule 4:    Methods of Calculation of
Fair-Market Value of Inventory          Schedule 5:    Subsidiaries         
Schedule 6:    Acceptable Commodities Brokers          Schedule 7:    Lenders’
Addresses for Notice     

 

-iii-



--------------------------------------------------------------------------------

    Exhibit A:    Amended and Restated Revolving Note     Exhibit B:   
Application and Agreement for Irrevocable Standby Letter of Credit     Exhibit
C:    Borrowing Base Certificate     Exhibit D:    Assignment and Assumption    
Exhibit E:    Notice of Borrowing     Exhibit F:    Notice of
Conversion/Continuation     Exhibit G:    Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This Agreement, dated as of November 22, 2004, is entered into by (1) FRONTIER
OIL AND REFINING COMPANY, a Delaware corporation (the “Borrower”), (2) FRONTIER
OIL CORPORATION, a Wyoming corporation (“FOC”), (3) the financial institutions
listed on the signature pages hereof and each other financial institution that
becomes a party hereto pursuant to Section 10.8 (the “Lenders”), (4) UNION BANK
OF CALIFORNIA, N.A., a national banking association, as administrative agent (in
such capacity, the “Administrative Agent”), and (5) BNP PARIBAS, a French
banking corporation, as syndication agent (in such capacity, the “Syndication
Agent”).

 

ARTICLE 1.

INTERPRETATION AND DEFINITIONS

 

Section 1.1 Definitions. The terms set forth below, as used herein, shall have
the respective meanings set forth below.

 

“Accepting Lender” has the meaning set forth in Section 2.1(b).

 

“Accounts” means the unpaid portion of the obligations to the Borrower of
customers of the Borrower to pay for goods sold and shipped (net of commissions
to agents). Such obligations shall be deemed to have been paid when the payment
therefor clears the Lockbox Account or, in the case of certain wire transfers,
the Concentration Account (as defined in the Security Agreement).

 

“Administrative Agent” has the meaning set forth in the recital of parties to
this Agreement.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Capital Stock having ordinary
voting power for the election of directors of such Person or to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Capital Stock, by contract or otherwise.

 

“Applicable Base Rate Margin” means the applicable interest-rate margin
determined pursuant to the table set forth below, in accordance with the Pricing
Level in effect from time to time.



--------------------------------------------------------------------------------

Pricing Level

--------------------------------------------------------------------------------

   Margin


--------------------------------------------------------------------------------

Pricing Level 1    1.25% per annum Pricing Level 2    1.50% per annum Pricing
Level 3    1.75% per annum Pricing Level 4    2.00% per annum

 

“Applicable Commitment Fee Rate” means the applicable rate determined pursuant
to the table set forth below, in accordance with the Pricing Level in effect
from time to time.

 

Pricing Level

--------------------------------------------------------------------------------

   Rate


--------------------------------------------------------------------------------

Pricing Level 1    0.300% per annum Pricing Level 2    0.300% per annum Pricing
Level 3    0.375% per annum Pricing Level 4    0.375% per annum

 

“Applicable LIBOR Margin” means the applicable interest-rate margin determined
pursuant to the table set forth below, in accordance with the Pricing Level in
effect from time to time.

 

Pricing Level

--------------------------------------------------------------------------------

   Margin


--------------------------------------------------------------------------------

Pricing Level 1    1.25% per annum Pricing Level 2    1.50% per annum Pricing
Level 3    1.75% per annum Pricing Level 4    2.00% per annum

 

“Applicable LOC Fee Rate” means the applicable rate determined pursuant to the
table set forth below, in accordance with the Pricing Level in effect from time
to time.

 

Pricing Level

--------------------------------------------------------------------------------

   Rate


--------------------------------------------------------------------------------

Pricing Level 1    1.125% per annum Pricing Level 2    1.375% per annum Pricing
Level 3    1.500% per annum Pricing Level 4    1.750% per annum

 

“Applicable Reference Rate Margin” means the applicable interest-rate margin
determined pursuant to the table set forth below, in accordance with the Pricing
Level in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

Pricing Level

--------------------------------------------------------------------------------

   Margin


--------------------------------------------------------------------------------

Pricing Level 1    0.25% per annum Pricing Level 2    0.50% per annum Pricing
Level 3    0.75% per annum Pricing Level 4    1.00% per annum

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (31 U.S.C.
§3727).

 

“Authorized Officer” means, with respect to any action, an officer of the
Borrower authorized to take such action pursuant to resolutions of the Borrower
delivered to the Administrative Agent from time to time.

 

“Base Rate” means, for any Interest Period for each Base Rate Advance that is
part of the same Borrowing, the rate of interest per annum equal to the sum of
(a) the Term Federal Funds Rate for such Interest Period plus (b) 0.5% per
annum.

 

“Base Rate Advance” means, at any time, any Advance that bears interest by
reference to the Base Rate.

 

“Baytex Crude Supply Agreement” means the Crude Oil Supply Agreement dated
October 15, 2002 between Baytex Energy Ltd., a body corporate having offices in
Calgary, Alberta, Canada, and FOC, which was assigned by Baytex Energy Ltd. to
Baytex Marketing Ltd. on November 28, 2002, as amended to the date hereof.

 

“BNP Paribas” means BNP Paribas, a French banking corporation, in its individual
capacity.

 

“Borrower” has the meaning set forth in the recital of parties to this
Agreement.

 

“Borrower Guaranty” means the Amended and Restated Borrower Guaranty executed by
the Borrower in favor of the Lenders and the Administrative Agent and delivered
thereto pursuant to this Agreement.

 

“Borrowing” means a borrowing by the Borrower consisting of Advances of the same
Type made by the Lenders on the same day.

 

“Borrowing Base” means, at any time of determination, the difference between (a)
the sum of the following, without duplication:

 

(i) 95% of the amount of Eligible Accounts backed by letters of credit issued by
banks listed or described on Schedule 2 (together with such additional banks as
the

 

-3-



--------------------------------------------------------------------------------

Administrative Agent may agree to add to Schedule 2 in its sole discretion by
notification of the same to the Borrower in writing), but only to the extent,
with respect to any such bank, that the aggregate face amount of all letters of
credit backing Eligible Accounts issued by such bank that are outstanding at any
time does not exceed the applicable amount set forth for such bank on Schedule 2
(provided, however, that the Administrative Agent reserves the right in its sole
discretion to make exceptions to the foregoing by notification of the same to
the Borrower in writing);

 

(ii) 90% of the amount of Eligible Accounts receivable from (A) approved account
debtors listed from time to time on Schedule 3 or as to which the Majority
Lenders through the Administrative Agent have otherwise given their prior
written approval, which listing or approval may be withdrawn at any time by the
Majority Lenders through the Administrative Agent by written notification to the
Borrower, or (B) account debtors that are Governmental Persons that have
complied with the granting and perfection provisions of the Assignment of Claims
Act with respect to such Eligible Accounts;

 

(iii) 30% of the amount of Accounts (A) that are receivable from account debtors
that are Governmental Persons covered by the Assignment of Claims Act, (B) as to
which the Borrower has notified the Administrative Agent in writing (which
notice, with respect to each such account debtor, shall be sufficient if given
once with respect thereto) and has provided the Administrative Agent such
information as reasonably requested thereby, (C) that would otherwise be
Eligible Accounts but for the fact that they are 30 days or more past-due and/or
such Governmental Persons have not complied with the granting and perfection
provisions of the Assignment of Claims Act with respect to such Accounts and (D)
that are not more than 120 days past-due (provided, however, that the aggregate
amount of such Accounts, before making the calculation set forth in this clause
(iii) for the purpose of determining the aggregate amount of such Accounts to be
included in the Borrowing Base, shall not exceed $10,000,000);

 

(iv) 85% of Eligible Accounts that do not fall within clause (i), (ii) or (iii)
above;

 

(v) 80% of Eligible Exchange Balances (provided, however, that the aggregate
amount of Eligible Exchange Balances, before making the calculation set forth in
this clause (v) for the purpose of determining the aggregate amount of Eligible
Exchange Balances to be included in the Borrowing Base, shall not exceed
$8,500,000);

 

(vi) 75% of Eligible Inventory (subject to the proviso in clause (vii) below);
and

 

(vii) 70% of Eligible Prepaid Crude Purchases (provided, however, that (A) the
aggregate amount of Eligible Prepaid Crude Purchases, before making the
calculation described in this clause (vii) for the purpose of determining the
aggregate amount of Eligible Prepaid Crude Purchases to be included in the
Borrowing Base, shall not exceed $30,000,000 and (B) the aggregate amount of
Eligible Inventory and Eligible Prepaid Crude Purchases, before making the
calculations described in clause (vi) above and in this clause (vii) for the
purpose of determining the aggregate amount of Eligible Inventory and Eligible
Prepaid Crude Purchases to be included in the Borrowing Base, shall not exceed
$175,000,000);

 

-4-



--------------------------------------------------------------------------------

minus (b) the amount, if any, by which the aggregate amount charged for federal
excise taxes on motor fuels that is included in the sum of the amounts
determined pursuant to clauses (a)(i), (ii), (iii) and (iv) above exceeds
$3,000,000.

 

“Borrowing Base Certificate” means a certificate of the Borrower, together with
attached schedules, substantially in the form of Exhibit C.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Los Angeles and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.

 

“Calculation Period” means, for purposes of calculating any financial measure
with respect to FOC and its Subsidiaries, any period of four successive fiscal
quarters of FOC ending on the last day of a fiscal quarter of FOC.

 

“Capitalized Leases” has the meaning set forth in clause (e) of the definition
of “Debt” in this Section 1.1.

 

“Capital Stock” means (a) any and all shares, interests, participations or other
equity interests in any Person and (b) any and all warrants, rights or options
to acquire any of the foregoing.

 

“Cash Equivalents” means investments having a maturity of not greater than 3
months from the date of acquisition thereof in (a) obligations issued or
unconditionally guaranteed by the United States of America or any agency
thereof, (b) certificates of deposit of any commercial bank organized under the
laws of the United States of America or any state thereof and having combined
capital and surplus of at least $1 billion, (c) commercial paper with a rating
of at least Prime-1 by Moody’s or A-1 by S&P or (d) other investments agreed to
from time to time between the Borrower and the Administrative Agent.

 

“Cheyenne Refinery” means FRI’s crude-oil refinery in Cheyenne, Wyoming.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Cogen Lease” means the Sub-Sublease Agreement (Cogeneration Facility) dated as
of October 19, 1999 between FEDRC and Shell Oil Products US, as amended to the
date hereof.

 

“Collateral” means, collectively, (a) the “Collateral” as defined in the
Security Agreement and (b) the “Collateral” as defined in the Stock Pledge
Agreement.

 

-5-



--------------------------------------------------------------------------------

“Commercial Finance Audit” means an audit of the Borrower’s books, records and
accounting procedures conducted by the Administrative Agent or an independent
consulting firm selected by the Administrative Agent.

 

“Commitment” means, for each Lender, the amount set forth opposite such Lender’s
name on Schedule 1 under the heading “Commitment” or, if such Lender has entered
into one or more Assignments and Assumptions and/or Joinder Agreements, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 10.8(d), as such amount may be reduced from time to time
pursuant to Section 2.1(c).

 

“Commitment Increase Date” has the meaning set forth in Section 2.1(b).

 

“Commitment Increase Request” has the meaning set forth in Section 2.1(b).

 

“Commitment Termination Date” means June 16, 2008 or any earlier date on which
the Commitments are terminated pursuant to the terms of this Agreement;
provided, however, that, upon (a) written request by the Borrower not later than
the date that is 1 year before the Commitment Termination Date in effect from
time to time and (b) written notice of extension of the Commitment Termination
Date by the Administrative Agent to the Borrower, the Commitment Termination
Date may be extended from time to time by the Administrative Agent and the
Lenders, in their sole and absolute discretion, for up to an additional year.

 

“Conoco Operating Agreement” means the Operating Agreement (Conoco Pipe Line
Company and Frontier Pipeline Inc. Joint Interest Pipeline System) dated
September 13, 1989 between Conoco Pipe Line Company and FPI, as amended to the
date hereof.

 

“ConocoPhillips” means ConocoPhillips Company, a Delaware corporation.

 

“Consolidated Current Assets” means, for FOC and its Subsidiaries on a
consolidated basis, all assets that would, in accordance with GAAP, be
classified as current assets after deducting adequate reserves in each case
where a reserve is proper in accordance with GAAP.

 

“Consolidated Current Liabilities” means, for FOC and its Subsidiaries on a
consolidated basis, (a) all Debt other than Consolidated Funded Debt, (b) all
amounts of Consolidated Funded Debt required to be paid or prepaid within one
year from the date of determination and (c) all other items (including taxes
accrued as estimated) that in accordance with GAAP would be included as current
liabilities.

 

“Consolidated EBITDA” means, for FOC and its Subsidiaries on a consolidated
basis for any period, Consolidated Net Income plus (a) without duplication and
to the extent reflected as a charge in the statement of Consolidated Net Income,
the sum of (i) income-tax expense, (ii) Consolidated Interest Expense, (iii)
depletion, depreciation and amortization expense, (iv) extraordinary charges or
losses and (v) other noncash charges, expenses or losses (excluding any such
charge, expense or loss incurred in the ordinary course of business that
constitutes an accrual of or reserve for cash charges for any future period),
provided that cash

 

-6-



--------------------------------------------------------------------------------

payments made during such period or in any future period in respect of such
noncash charges, expenses or losses (other than any such excluded charge,
expense or loss) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA for the period in which such payments are made, minus (b)
without duplication and to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income, (ii)
extraordinary income or gains and (iii) other noncash income (excluding any
items that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period that are described in the
parenthetical in clause (a)(v) above).

 

“Consolidated Funded Debt” means, for FOC and its Subsidiaries on a consolidated
basis, all Debt, other than Debt of the Borrower under this Agreement, that
matures more than one year from the date of its creation or that matures within
one year from such date but is renewable or extendible, at the option of the
debtor, to a date more than one year from such date, but excluding all amounts
of Consolidated Funded Debt required to be paid or prepaid within one year from
the date of determination.

 

“Consolidated Interest Expense” means, for FOC and its Subsidiaries on a
consolidated basis for any period, the sum of (a) all interest, commitment fees
and loan fees in respect of Debt that are deducted in determining Consolidated
Net Income for such period, together with all interest that is capitalized or
deferred during such period and not deducted in determining Consolidated Net
Income for such period, plus (b) all fees, expenses and charges in respect of
letters of credit that are deducted in determining Consolidated Net Income for
such period, together with all such fees, expenses and charges in respect of
letters of credit that are capitalized or deferred during such period and not
deducted in determining Consolidated Net Income for such period. Revenues and
expenses derived from Hedge Agreements related to interest rates or dividend
rates will be treated as adjustments to interest expense for purposes of this
definition.

 

“Consolidated Net Income” means, for FOC and its Subsidiaries on a consolidated
basis for any period, net income (or loss), but excluding (a) the income (or
deficit) of any Person accrued before the date it becomes a Subsidiary or is
merged into or consolidated with FOC or any Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which FOC or any Subsidiary
has an ownership interest, except to the extent that any such income is actually
received by FOC or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Governmental
Rule, contractual obligation (other than any Credit Document) or charter,
corporate or similar legal restriction applicable to such Subsidiary.

 

“Consolidated Tangible Net Worth” means, for FOC and its Subsidiaries on a
consolidated basis at any time, the excess of total assets over total
liabilities, total assets and total liabilities each to be determined in
accordance with GAAP, excluding, however, from the determination of total assets
(a) goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other similar intangibles, (b) all prepaid expenses
(other than deposits or other prepayments for purchases of foreign crude oil),
deferred charges and unamortized debt discount

 

-7-



--------------------------------------------------------------------------------

and expense, (c) all reserves carried and not deducted from assets, (d) treasury
stock and Capital Stock, (e) obligations or other securities of, or capital
contributions to, or investments in, any Subsidiary, (f) securities that are not
readily marketable, (g) cash held in a sinking or other analogous fund
established for the purpose of redemption, retirement or prepayment of Capital
Stock or Debt, (h) any write-up in the book value of any asset resulting from a
revaluation thereof after December 31, 2002, (i) cash pledged or deposited for
the purposes described in clauses (c) and (e) in the definition of “Permitted
Liens” in Section 1.1 and (j) any items not included in clauses (a) through (i)
above that are treated as intangibles in conformity with GAAP.

 

“Continuing Directors” means (a) the directors of FOC on May 27, 2003 and (b)
each other director whose nomination for election to the Board of Directors of
FOC is recommended by at least a majority of the then Continuing Directors.

 

“Conversion,” “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to the terms of this
Agreement.

 

“Credit Documents” means this Agreement, the Notes, the Security Agreement, the
Guaranty, the Stock Pledge Agreement, any Letter of Credit Requests that are
executed by the Borrower from time to time, any Assignments and Assumptions that
are executed from time to time, any Joinder Agreements that are executed from
time to time, any Hedge Agreements that are executed from time to time by a
Credit Party and a Lender, the Borrower Guaranty, the FRMI Guaranty, the Fee
Letter and the Four Party Lockbox Agreement dated as of December 22, 1999 among
the Borrower, the Administrative Agent, Regulus West LLC, a Delaware limited
liability company, and Wells Fargo Bank, N.A., a national banking association.

 

“Credit Parties” means the Borrower and each Guarantor.

 

“Debt” of any Person means, at any date without duplication, (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding normal trade payables not overdue that are incurred in the ordinary
course of such Person’s business); (d) all indebtedness created or arising under
any conditional-sale or other title-retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such property); (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capitalized leases; (f) all obligations, contingent or otherwise of
such Person under acceptance, letter-of-credit or similar facilities; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of such Person, valued, in the case of
redeemable preferred stock, at the greater of its voluntary and involuntary
liquidation preference plus accrued and unpaid dividends; (h) for purposes of
Sections 7.4 and 8.1(d) only, all obligations of such Person under Hedge
Agreements; (i) all obligations of such Person as lessee under leases (commonly
known as “synthetic” leases) under which such Person is treated as owner of the
leased asset for tax purposes but, in accordance with GAAP, not for accounting
purposes; (j) all Debt referred to in any of clauses (a) through (i)

 

-8-



--------------------------------------------------------------------------------

above that is guaranteed directly or indirectly by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (ii) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(iii) to advance or supply funds to maintain working capital or equity capital
of another Person or otherwise to maintain the net worth or solvency of such
Person (including any agreement in the nature of a support arrangement to pay
for property or services irrespective of whether such property is received or
such services are rendered) or (iv) otherwise to assure a creditor against loss;
(k) all Debt referred to in any of clauses (a) through (i) above secured by (or
for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts receivable
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Debt; and (l) any accumulated
funding deficiency (as defined in Section 412(a) of the Tax Code) for a Plan of
such Person.

 

“Default” means any Event of Default or any event or condition that, with the
giving of notice or the lapse of time, or both, would become an Event of
Default.

 

“Default Rate” has the meaning set forth in Section 2.6(b).

 

“El Dorado Refinery” means FEDRC’s crude-oil refinery in El Dorado, Kansas.

 

“Eligible Accounts” means those Accounts of the Borrower that (a) are within 60
days of the date of the related invoice, (b) are less than 30 days past-due, (c)
are (together with the relevant “Related Contracts,” as defined in the Security
Agreement) covered by a perfected first-priority security interest in favor of
the Administrative Agent and (d) comply with all of the representations,
warranties and covenants of the Borrower in the Credit Documents; provided,
however, that Eligible Accounts shall not include the following:

 

(i) Accounts with respect to which the account debtor is an officer, employee or
agent of the Borrower;

 

(ii) Accounts with respect to which goods have been placed on consignment,
guaranteed sale or other terms by reason of which the payment by the account
debtor may be conditional;

 

(iii) Accounts with respect to which the account debtor is not a Person resident
in the United States;

 

(iv) Accounts with respect to which the account debtor is the United States of
America or any department, agency or instrumentality of the United States of
America; provided, however, that an Account shall not be deemed ineligible by
reason of this clause (iv) if the Borrower has taken the necessary steps, to the
satisfaction of the Administrative Agent evidenced in writing, to perfect a
first-priority security interest in such Account in favor of the Administrative
Agent in compliance with the Assignment of Claims Act;

 

-9-



--------------------------------------------------------------------------------

(v) Accounts with respect to which the account debtor is a state of the United
States of America or a county, city, town, municipality or other division of any
such state; provided, however, that an Account shall not be deemed ineligible by
reason of this clause (v) if the Borrower has taken the necessary steps, to the
satisfaction of the Administrative Agent evidenced in writing, to perfect a
first-priority security interest in such Account in favor of the Administrative
Agent in compliance with all applicable Governmental Rules;

 

(vi) Accounts with respect to which the account debtor is an Affiliate of the
Borrower;

 

(vii) Accounts to whose account debtor the Borrower is or is to become liable,
but only if such liability does not relate to any such Account and only to the
extent of such liability;

 

(viii) that portion of the aggregate Accounts owed to the Borrower by any single
account debtor that exceeds 15% (or, in the case of Shell Oil Products US, 40%,
provided that (A) if at any time Shell Oil Company, a Delaware corporation, no
longer maintains a long-term corporate debt rating of at least Aa2 from Moody’s
and at least AA+ from S&P, then said percentage for Shell Oil Products US shall
automatically be reduced to 25%, and (B) said percentages may be reduced by the
Administrative Agent, after consultation with the Syndication Agent, at any time
by written notice of the same to the Borrower) of the amount of all of the
Accounts of the Borrower, except as approved by the Administrative Agent in
writing from time to time;

 

(ix) Accounts not denominated in United States dollars;

 

(x) Accounts with respect to which an invoice has not been sent within 2
Business Days after the effective date of any Borrowing Base Certificate in
which such Accounts would otherwise be included for purposes of calculation of
the Borrowing Base;

 

(xi) Accounts due from a particular account debtor if any Account due from such
account debtor does not comply with the Borrower’s representations and
warranties in Section 8 of the Security Agreement and if the Administrative
Agent notifies the Borrower that such Accounts are ineligible;

 

(xii) Accounts with respect to which the account debtor disputes liability or
makes any claim, in whole or in part, but only (A) to the extent that the
aggregate amount in dispute and/or as to which claim is made for all such
Accounts exceeds $250,000, (B) to the extent that the aggregate amount of all
such Accounts exceeds $500,000 or (C) if the amount in dispute or claimed cannot
be quantified reasonably accurately;

 

(xiii) Accounts due from a particular account debtor if any event of the types
described in Section 8.1(e) occurs with respect to such account debtor;

 

(xiv) Accounts due from a particular account debtor if such account debtor
suspends normal business operations; and

 

-10-



--------------------------------------------------------------------------------

(xv) Accounts that are not satisfactory to the Administrative Agent, in its sole
discretion, using reasonable business judgment.

 

Notwithstanding clauses (vi) and (vii) above, if (A) the obligations of an
account debtor under an Account that would otherwise be excluded from Eligible
Accounts under either such clause are supported by a letter of credit in form
and substance satisfactory (including with respect to all documentary and other
requirements of such letter of credit) to the Majority Lenders in their sole
discretion, issued by a bank satisfactory to the Majority Lenders in their sole
discretion, (B) the proceeds of such letter of credit have been assigned to the
Administrative Agent as collateral for the Obligations, pursuant to
documentation in form and substance satisfactory to the Majority Lenders in
their sole discretion, and (C) the issuer of such letter of credit and any
nominated person thereunder have consented to such assignment in writing,
pursuant to documentation in form and substance satisfactory to the Majority
Lenders in their sole discretion, and have delivered such writing to the
Administrative Agent, then such Account shall not be excluded from Eligible
Accounts pursuant to such clause (vi) or (vii).

 

“Eligible Exchange Balances” means all of the Borrower’s Exchange Balances with
other Persons (other than Affiliates of the Borrower) that are positive (i.e.,
in favor of the Borrower) after (a) deducting from such Exchange Balances in
each instance the amount equal to the sum of the values of all obligations of
the Borrower to deliver petroleum products or to pay money that the Borrower
owes or incurs whenever it trades, lends, borrows or exchanges petroleum
products in the ordinary course of business with such Persons, the value of such
obligations to deliver petroleum products being the lesser of (i) the cost to
the Borrower, as set forth in the books and records of the Borrower (valued on a
first-in, first-out basis in accordance with GAAP), of like petroleum products
for the previous month and (ii) the fair-market value of like petroleum products
as determined in accordance with the methods prescribed in Schedule 4, (b)
adjusting such Exchange Balances upward or downward, as applicable, to account
for all discounts, allowances, rebates, credits and other adjustments in respect
of such Exchange Balances and (c) deducting from such Exchange Balances the
amount billed for or representing retainage, if any, by such Persons with
respect to such Exchange Balances, until all prerequisites to the immediate
payment of such retainage have been satisfied; provided, however, that Eligible
Exchange Balances shall not include any Exchange Balance with respect to which:
(i) the Administrative Agent does not have a perfected first-priority security
interest; (ii) any representation, warranty or covenant contained in this
Agreement or any other Credit Document has been breached; (iii) the customer or
trading partner has disputed liability, or made any claim to the Borrower with
respect to such Exchange Balance or with respect to any other Exchange Balance
due from such customer or trading partner, other than for a minimal adjustment
in the ordinary course of business and in accordance with regular commercial
practice; or (iv) any event of a type described in Section 8.1(e) has occurred
with respect to the customer or trading partner, or the customer or trading
partner has suspended normal business operations.

 

“Eligible Inventory” means all of the Borrower’s Inventory that (a) is covered
by a perfected first-priority security interest in favor of the Administrative
Agent (subject only to storage, transportation and other nonconsensual Liens
created by operation of law or tariff in favor of carriers, transporters and
warehousemen, securing only amounts due to such carriers,

 

-11-



--------------------------------------------------------------------------------

transporters and warehousemen in respect of carriage, transportation and storage
services with respect to such Inventory, in each case securing obligations not
then in default), (b) complies with all of the Borrower’s representations,
warranties and covenants in the Credit Documents, (c) is not obsolete,
unsalable, damaged or otherwise unfit for sale or further processing in the
ordinary course of business, (d) is currently salable in compliance with all
applicable Governmental Rules and without the need for any Governmental Action,
(e) is held at locations set forth on Schedule 1 to the Security Agreement, (f)
is listed on Schedule 4 attached to the most recent Borrowing Base Certificate
delivered to the Lenders and (g) is otherwise satisfactory to the Administrative
Agent, in its sole discretion, using reasonable business judgment, all such
Inventory to be valued, at any time of determination, at the lower of (i)
fair-market value as determined in accordance with the methods prescribed in
Schedule 4 and (ii) cost, as set forth in the books and records of the Borrower
(valued on a first-in, first-out basis, in accordance with GAAP).

 

“Eligible Prepaid Crude Purchases” means all of the Borrower’s Prepaid Crude
Purchases, after deducting therefrom any amounts payable by the Borrower to the
seller in respect of such Prepaid Crude Purchases or otherwise; provided,
however, that Eligible Prepaid Crude Purchases shall not include any Prepaid
Crude Purchase with respect to which: (a) the Administrative Agent does not have
a perfected first-priority security interest; (b) any representation, warranty
or covenant contained in this Agreement or any other Credit Document has been
breached; (c) the seller disputes liability or has made any claim to the
Borrower, other than for a minimal adjustment in the ordinary course of business
and in accordance with regular commercial practice; (d) during the period of
existence of such Prepaid Crude Purchase, any event of a type described in
Section 8.1(e) has occurred with respect to the seller, or the seller has
suspended normal business operations; or (e) any direct or indirect owner of the
seller that is reasonably required by the Administrative Agent to be jointly and
severally liable for such Prepaid Crude Purchase (i) is not jointly and
severally liable for such Prepaid Crude Purchase, pursuant to documentation in
form and substance acceptable to the Administrative Agent, or (ii) does not
maintain a commercial paper rating of at least P-1 from Moody’s and at least A-1
from S&P.

 

“Environmental Law” means any Governmental Rule relating to pollution or
protection of the environment or any natural resource, to any Hazardous Material
or to health or safety, including any Governmental Rule relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
any Hazardous Material.

 

“Environmental Permit” means any Governmental Action required under any
Environmental Law.

 

“Environmental Proceeding” means any action, suit, written demand, demand
letter, claim, notice of noncompliance or violation, notice of liability or
potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental Permit
or any Hazardous Material or arising from alleged injury or threat to health,
safety or the environment, including (a) by any Governmental Person for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any Person for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

-12-



--------------------------------------------------------------------------------

“Equiva Trading” means Equiva Trading Company, a Delaware general partnership.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that is a “commonly controlled entity” within the
meaning of the regulations under Section 414 of the Tax Code.

 

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System.

 

“Event of Default” has the meaning set forth in Section 8.1.

 

“Exchange Balance” means, with respect to any Person, all rights to receive
petroleum products or to receive payment of money that the Borrower generates,
acquires, possesses or owns whenever the Borrower trades, lends, borrows or
exchanges petroleum products in the ordinary course of business with such Person
(other than an Affiliate of the Borrower), the value of such rights to receive
petroleum products being the lesser of (a) the cost to the Borrower, as set
forth in the books and records of the Borrower (valued on a first-in, first-out
basis in accordance with GAAP), of like petroleum products for the previous
month and (b) the fair-market value of like petroleum products as determined in
accordance with the methods prescribed in Schedule 4.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of a payment to be made by or on account of any obligation
of the Borrower under this Agreement, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch-profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to Section 3.8), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of an event described in Section 3.1 or 3.4) to comply with Section
3.7(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.7(a).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight

 

-13-



--------------------------------------------------------------------------------

federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“FEDRC” means Frontier El Dorado Refining Company, a Delaware corporation that
is wholly owned by FRMI.

 

“Fee Letter” means the letter agreement executed and delivered by the Borrower
and UBOC pursuant to this Agreement, concerning fees payable by the Borrower to
UBOC for its own account with respect to this Agreement.

 

“FHI” means Frontier Holdings Inc., a Delaware corporation that is wholly owned
by FOC.

 

“FOC” has the meaning set forth in the recital of parties to this Agreement.

 

“Foreign Lender” means any Lender organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States of America, each state thereof and the
District of Columbia are deemed to constitute a single jurisdiction.

 

“FPI” means Frontier Pipeline Inc., a Delaware corporation that is wholly owned
by FRMI.

 

“FRI” means Frontier Refining Inc., a Delaware corporation that is wholly owned
by FRMI.

 

“FRMI” means Frontier Refining & Marketing Inc., a Delaware corporation that is
wholly owned by FHI.

 

“FRMI Guaranty” means the Amended and Restated FRMI Guaranty executed by FRMI in
favor of the Lenders and the Administrative Agent and delivered thereto pursuant
to this Agreement.

 

“Frontier Processing Agreements” means (a) the Amended and Restated Processing
Agreement dated as of June 30, 1998 between the Borrower and FRI, as amended to
the date hereof, and (b) the Processing Agreement dated as of November 16, 1999
between the Borrower and FEDRC, as amended to the date hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, except that, for purposes of Sections
7.11 through 7.15, GAAP shall be determined on the basis of such principles in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements

 

-14-



--------------------------------------------------------------------------------

referred to in Section 5.5. In the event that any Accounting Change (as defined
below) occurs and results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, FOC and the Administrative
Agent will enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change, with the desired
result that the criteria for evaluating FOC’s financial condition shall be the
same after such Accounting Change as if such Accounting Change had not occurred.
Until such time as such an amendment has been executed and delivered by FOC, the
Borrower, the Administrative Agent and the Majority Lenders, however, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred. As used
herein, “Accounting Change” means a change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the Securities and Exchange Commission.

 

“Governmental Action” means any authorization, approval, consent, waiver,
exception, license, filing, registration, permit, notarization, special lease or
other requirement of any Governmental Person.

 

“Governmental Person” means, whether domestic or foreign, any national, federal,
state or local government, any political subdivision thereof, or any
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body or entity, including any central bank and any comparable
authority.

 

“Governmental Rule” means any treaty, law, rule, regulation, ordinance, order,
code, interpretation, judgment, writ, injunction, decree, determination,
directive, award, guideline, request, policy or similar form of decision of any
Governmental Person, referee or arbitrator.

 

“Guarantors” means FOC, FHI, FRMI, FRI, FEDRC, FPI and each other Person that
becomes a party to the Guaranty by executing a Guaranty Supplement.

 

“Guaranty” means the Amended and Restated Guaranty dated as of May 27, 2003
executed by the Guarantors in favor of the Lenders and the Administrative Agent.

 

“Guaranty Supplement” has the meaning set forth in the Guaranty.

 

“Hazardous Material” means any substance or material that is described as a
toxic or hazardous substance, waste or material or as a pollutant, contaminant
or infectious waste, or words of similar import, in any Environmental Law,
including asbestos, petroleum (including crude oil or any fraction thereof,
natural gas, natural-gas liquid, liquefied natural gas or synthetic gas usable
for fuel, or any mixture of any of the foregoing), polychlorinated biphenyls,
urea formaldehyde, radon gas, radioactive matter, and any chemical that may
cause cancer or reproductive toxicity.

 

“Hedge Agreement” means (a) any agreement described in Section 7.4(j) or 7.9,
(b) any other agreement providing for an option, swap, floor, cap, collar,
forward sale or forward

 

-15-



--------------------------------------------------------------------------------

purchase involving interest rates, commodities, commodity prices, equities,
currencies, bonds or any indexes based on any of the foregoing, (c) any option
contract, futures contract or forward contract traded on an exchange or (d) any
other derivative agreement or other similar agreement or arrangement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Period” means, with respect to each LIBOR Advance or Base Rate Advance
making up part of the same Borrowing, the period commencing on the date of such
Advance or the date of the Conversion of any Advance into such an Advance and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and, thereafter, each subsequent period commencing on the last
day of the immediately preceding Interest Period and ending on the last day of
the period selected by the Borrower pursuant to the provisions below. The
duration of each Interest Period for LIBOR Advances shall be any number of days
between 7 days and 1 month, or 2, 3 or 6 whole months, as the Borrower may
select upon notice (by means of a Notice of Borrowing or a Notice of
Conversion/Continuation) received by the Administrative Agent not later than
9:30 a.m., Los Angeles time, on the third Business Day before the first day of
such Interest Period, and the duration of each Interest Period for Base Rate
Advances shall be any number of days between 1 day and 7 days, as the Borrower
may select upon notice (by means of a Notice of Borrowing or a Notice of
Conversion/Continuation) received by the Administrative Agent not later than
9:30 a.m., Los Angeles time, on the Business Day immediately preceding the first
day of such Interest Period; provided, however, that

 

(a) Interest Periods commencing on the same date for Advances making up part of
the same Borrowing shall be of the same duration;

 

(b) whenever the last day of an Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless, if such Interest
Period relates to LIBOR Advances, such extension would cause the last day of
such Interest Period to occur in the next succeeding calendar month, in which
case the last day of such Interest Period shall occur on the next preceding
Business Day;

 

(c) not more than 5 different Interest Periods may be outstanding at any one
time; and

 

(d) no Interest Period may end after the Commitment Termination Date.

 

“Inventory” has the meaning set forth in Section 1(a) of the Security Agreement.

 

“Inventory Audit” means an audit of the physical properties and volumes, using
standard practices and standard tank-gauging wire-line devices or another method
acceptable to the Administrative Agent, of all or a portion, as determined by
the Administrative Agent from time to time, of the Borrower’s Inventory,
conducted by an independent consulting firm selected by the Administrative
Agent.

 

-16-



--------------------------------------------------------------------------------

“Issuing Bank” means UBOC in its capacity as issuer of Letters of Credit
hereunder.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit G.

 

“Lenders” has the meaning set forth in the recital of parties to this Agreement.
Each reference in this Agreement or any other Credit Document to a Lender or the
Lenders shall be deemed to include the Issuing Bank.

 

“Letter of Credit Amount” means the stated maximum amount available to be drawn
under a particular Letter of Credit, as such amount may be reduced or reinstated
from time to time in accordance with the terms of such Letter of Credit.

 

“Letter of Credit Request” means a request by the Borrower for the issuance of a
Letter of Credit, on the Issuing Bank’s standard form of Application and
Agreement for Irrevocable Standby Letter of Credit, the current form of which is
attached hereto as Exhibit B, and containing terms and conditions satisfactory
to the Administrative Agent in its sole discretion.

 

“Letter of Credit Usage” means, at any time of determination, the sum of:

 

(a) 100% of the Letter of Credit Amount of all outstanding Letters of Credit
other than those issued to support the purchase of Ratable Crude;

 

(b) with respect to the period from and including the date of issuance of any
outstanding Letter of Credit issued to support the purchase of Ratable Crude by
the Borrower to and including the last day of the month preceding the month in
which such Ratable Crude is to be delivered, 0% of the Letter of Credit Amount
of such Letter of Credit;

 

(c) with respect to the first through the tenth day, inclusive, of the month of
delivery of any Ratable Crude to the Borrower, 35% of the Letter of Credit
Amount of any outstanding Letter of Credit issued to support the purchase of
such Ratable Crude by the Borrower;

 

(d) with respect to the eleventh through the twentieth day, inclusive, of the
month of delivery of any Ratable Crude to the Borrower, 70% of the Letter of
Credit Amount of any outstanding Letter of Credit issued to support the purchase
of such Ratable Crude by the Borrower;

 

(e) with respect to the period from the twenty-first day of the month of
delivery of any Ratable Crude to the Borrower through the date of payment for
such Ratable Crude, inclusive, 100% of the Letter of Credit Amount of any
outstanding Letter of Credit issued to support the purchase of such Ratable
Crude by the Borrower; and

 

-17-



--------------------------------------------------------------------------------

(f) with respect to the period from the date of payment for any Ratable Crude
through the date of expiration or cancellation (as determined by the
Administrative Agent) of any outstanding Letter of Credit issued to support the
purchase of such Ratable Crude by the Borrower, inclusive, 20% of the Letter of
Credit Amount of such Letter of Credit.

 

Upon not less than 3 days’ prior written notice from the Administrative Agent to
the Borrower, the percentages set forth above may be adjusted by the
Administrative Agent from time to time at the Administrative Agent’s discretion
if at any time any Commercial Finance Audit reveals that Ratable Crude delivery
patterns are materially different from those determined pursuant to the most
recent Commercial Finance Audit performed from time to time.

 

“Letters of Credit” has the meaning set forth in Section 2.1(a).

 

“LIBOR” means, for any Interest Period for each LIBOR Advance that is part of
the same Borrowing, the rate per annum obtained by dividing (a) the rate of
interest per annum (rounded upward, if necessary, to the nearest 1/100th of 1%)
at which U.S.-dollar deposits would be offered to UBOC outside the United States
of America 2 Business Days before the first day of such Interest Period, in an
amount comparable to the amount of UBOC’s LIBOR Advance for such Interest Period
and for a term coinciding with such Interest Period, by (b) a percentage equal
to 100% minus the LIBOR Reserve Percentage for such Interest Period.

 

“LIBOR Advance” means, at any time, any Advance that bears interest by reference
to LIBOR.

 

“LIBOR Reserve Percentage” means, for any Interest Period for each LIBOR Advance
that is part of the same Borrowing, the reserve percentage applicable on any day
not more than 2 Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for UBOC with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on LIBOR Advances is
determined) having a term equal to such Interest Period.

 

“Lien” means, with respect to any asset, (a) any lien, charge, option, claim,
mortgage, security interest, pledge or other encumbrance or any other type of
preferential arrangement of any kind in respect of such asset or (b) the
interest of a vendor or lessor under any conditional-sale agreement, capital
lease or other title-retention agreement relating to such asset.

 

“Lockbox Account” has the meaning set forth in the Security Agreement.

 

“Majority Lenders” means, at any time, Lenders owed at least 51% of the
Obligations then outstanding or, if no Obligations are then outstanding, Lenders
having at least 51% of the Commitments.

 

-18-



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material and adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of FOC and its Subsidiaries, taken as a whole, (b) the
ability of any Credit Party to perform any material obligation under any of the
Credit Documents to which it is a party or (c) the legality, validity or
enforceability of any Credit Document or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

“Material Contracts” means (a) the Frontier Processing Agreements, the Baytex
Crude Supply Agreement, the Offtake Agreement, the Conoco Operating Agreement
and the Cogen Lease and (b) as to FOC or any Subsidiary, each contract to which
such Person is a party that, if lost, could reasonably be expected to have a
Material Adverse Effect.

 

“Maximum Aggregate Commitment” means, at any time, the total of the Commitments,
as they may be increased from time to time pursuant to Section 2.1(b) or reduced
from time to time pursuant to Section 2.1(c).

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.

 

“Multiemployer Plan” means, with respect to any Person, a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA and subject to Title IV thereof, to which
such Person or any of its ERISA Affiliates is making or accruing an obligation
to make contributions, or has within any of the preceding 5 plan years made or
accrued an obligation to make contributions, such plan being maintained pursuant
to one or more collective-bargaining agreements.

 

“New Lender” has the meaning set forth in Section 2.1(b).

 

“Note” means an Amended and Restated Revolving Note of the Borrower payable to
the order of a Lender, substantially in the form of Exhibit A, evidencing the
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender from time to time.

 

“Notice of Borrowing” has the meaning set forth in Section 2.4(a).

 

“Notice of Conversion/Continuation” has the meaning set forth in Section 2.8(a).

 

“Obligations” means all payment obligations of the Borrower outstanding from
time to time under this Agreement and the other Credit Documents, whether for
principal, reimbursement of drawings under Letters of Credit (including
contingent reimbursement obligations under outstanding Letters of Credit),
interest, fees, expenses, indemnification or otherwise.

 

“Offtake Agreement” means the Frontier Products Offtake Agreement, El Dorado
Refinery, dated as of October 19, 1999 between the Borrower and Equiva Trading,
which was assigned by Equiva Trading to Shell Oil Products US on September 1,
2002, as amended to the date hereof.

 

-19-



--------------------------------------------------------------------------------

“Old Credit Agreement” means the Amended and Restated Revolving Credit Agreement
dated as of May 27, 2003 among the Borrower, FOC, the financial institutions
party thereto, UBOC, as administrative agent, documentation agent and lead
arranger, and BNP Paribas, as syndication agent.

 

“Other Taxes” means all current or future stamp or documentary taxes, and all
other excise or property taxes, charges and similar levies, arising from any
payment made under this Agreement or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Credit Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA.

 

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding has been commenced: (a)
Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 6.6; (b) Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
that are not overdue for a period of more than 30 days; (c) pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or materially and adversely affect the
use of such property for its present purposes; and (e) deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a business trust or any other entity or
organization, including any Governmental Person.

 

“Plan” means, with respect to any Person, an employee benefit plan (other than a
Multiemployer Plan) maintained for employees of such Person or any ERISA
Affiliate and covered by Title IV of ERISA.

 

“Plan Termination Event” means, with respect to any Person, (a) a Reportable
Event described in Section 4043 of ERISA and the regulations issued thereunder
(other than a Reportable Event not subject to the provision for 30-day notice to
the PBGC under such regulations), or (b) the withdrawal of such Person or any of
its ERISA Affiliates from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
under Section 4041 of ERISA, or (d) the institution of proceedings to terminate
a Plan by the PBGC, or (e) any other event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, a Plan.

 

-20-



--------------------------------------------------------------------------------

“Prepaid Crude Purchases” means all rights to receive crude oil that the
Borrower acquires, possesses or owns whenever the Borrower prepays for purchases
of crude oil in the ordinary course of business from Shell Trading (US) Company,
a Delaware corporation, BP Oil Supply Company, a Delaware corporation, Bayoil
(USA), Inc., a Delaware corporation, Koch Supply & Trading, L.P., a Delaware
limited partnership, or any other Person as to which the Majority Lenders
through the Administrative Agent otherwise give their prior written approval
(which approval may be withdrawn at any time by the Majority Lenders through the
Administrative Agent by written notification to the Borrower), the value of such
rights being the lesser of (a) the cost to the Borrower for such crude oil, as
set forth in the books and records of the Borrower, and (b) the fair-market
value of such crude oil, as determined in accordance with the methods prescribed
in Schedule 4.

 

“Pricing Level” means Pricing Level 1, Pricing Level 2, Pricing Level 3 or
Pricing Level 4.

 

“Pricing Level 1” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenants contained in
Sections 7.11, 7.13 and 7.14, all as determined on the last day of the fiscal
quarter of FOC ended immediately before that date, to (b) Consolidated EBITDA
for the Calculation Period ended on the last day of that fiscal quarter was less
than 2.0:1.0, as demonstrated by that schedule.

 

“Pricing Level 2” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenants contained in
Sections 7.11, 7.13 and 7.14, all as determined on the last day of the fiscal
quarter of FOC ended immediately before that date, to (b) Consolidated EBITDA
for the Calculation Period ended on the last day of that fiscal quarter was
equal to or greater than 2.0:1.0 but less than 2.5:1.0, as demonstrated by that
schedule.

 

“Pricing Level 3” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC

 

-21-



--------------------------------------------------------------------------------

in order for FOC to comply with the covenants contained in Sections 7.11, 7.13
and 7.14, all as determined on the last day of the fiscal quarter of FOC ended
immediately before that date, to (b) Consolidated EBITDA for the Calculation
Period ended on the last day of that fiscal quarter was equal to or greater than
2.5:1.0 but less than 3.0:1.0, as demonstrated by that schedule.

 

“Pricing Level 4” means the Pricing Level that applies to each Advance (whether
then outstanding or thereafter made) on and after, to each Letter of Credit
(whether then outstanding or thereafter issued) on and after, and to each
Commitment on and after, the date of receipt by the Administrative Agent of a
schedule of computations referred to in Section 6.4(a) or (b) if the ratio of
(a) the difference between Consolidated Funded Debt and the aggregate amount, if
any, of cash and Cash Equivalents held by FOC and its Subsidiaries in excess of
the sum of the smallest aggregate amounts of cash and Cash Equivalents needed to
be held by FOC in order for FOC to comply with the covenants contained in
Sections 7.11, 7.13 and 7.14, all as determined on the last day of the fiscal
quarter of FOC ended immediately before that date, to (b) Consolidated EBITDA
for the Calculation Period ended on the last day of that fiscal quarter was
equal to or greater than 3.0:1.0, as demonstrated by that schedule.

 

“Ratable Crude” means crude oil (a) delivered to the Borrower at any Refinery by
common-carrier pipeline or by truck or (b) delivered to the Borrower through
common-carrier pipeline, and sold by the Borrower, at Cushing, Oklahoma, in each
case referred to in clauses (a) and (b) above on a predetermined, prorated basis
over the course of a delivery month; provided, however, that each delivery of
crude oil as described in clause (b) above shall be treated as Ratable Crude
only if in each instance the Administrative Agent has received evidence
reasonably satisfactory thereto that such crude oil will be delivered on a
ratable basis substantially similar to that for Ratable Crude previously
delivered to the Borrower at one of the Refineries.

 

“Reference Rate” means the variable rate of interest per annum established by
UBOC from time to time as its “reference rate.” Such “reference rate” is set by
UBOC as a general reference rate of interest, taking into account such factors
as UBOC may deem appropriate, it being understood that many of UBOC’s commercial
or other loans are priced in relation to such rate, that it is not necessarily
the lowest or best rate actually charged to any customer and that UBOC may make
various commercial or other loans at rates of interest having no relationship to
such rate. For purposes of this Agreement, each change in the Reference Rate
shall be effective as of the opening of business on the date announced as the
effective date of any change in such “reference rate.”

 

“Reference Rate Advance” means, at any time, any Advance that bears interest by
reference to the Reference Rate.

 

“Refineries” means the Cheyenne Refinery and the El Dorado Refinery.

 

“Register” has the meaning set forth in Section 10.8(d).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., a New York corporation.

 

-22-



--------------------------------------------------------------------------------

“Security Agreement” means the Second Amended and Restated Security Agreement
executed by the Borrower in favor of the Administrative Agent and delivered
thereto pursuant to this Agreement.

 

“Shell Oil Products US” means Equilon Enterprises LLC, a Delaware limited
liability company doing business as “Shell Oil Products US.”

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

 

“Specified Change of Control” means a “Change of Control” (or any other defined
term having a similar meaning or purpose) as defined in any instrument governing
any Debt of FOC or any Subsidiary, including the indentures (or similar
instruments) for the notes referred to in Section 7.4(b).

 

“Stock Pledge Agreement” means the Amended and Restated Stock Pledge Agreement
dated as of May 27, 2003 executed by FRMI in favor of the Administrative Agent.

 

“Subsidiary” means, as to any Person, any corporation, limited liability
company, partnership, joint venture or other entity of which (a) a majority of
the outstanding Capital Stock having ordinary voting power to elect a majority
of the board of directors or Persons performing similar functions (irrespective
of whether at the time other such Capital Stock has or might have voting power
upon the occurrence of a contingency) or (b) a majority of the interests in the
capital or profits is at the time directly or indirectly owned by such Person,
by such Person and one or more of its other Subsidiaries or by one or more of
such Person’s other Subsidiaries. Unless otherwise specified herein,
“Subsidiary” means a Subsidiary of FOC.

 

“Super-Majority Lenders” means, at any time, Lenders owed at least 75% of the
Obligations then outstanding or, if no Obligations are then outstanding, Lenders
having at least 75% of the Commitments.

 

“Syndication Agent” has the meaning set forth in the recital of parties to this
Agreement.

 

“Tax Code” means the Internal Revenue Code of 1986.

 

-23-



--------------------------------------------------------------------------------

“Taxes” means all current or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees and other charges imposed by any Governmental
Person, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Federal Funds Rate” means, for any Interest Period for each Base Rate
Advance that is part of the same Borrowing, the rate per annum at which UBOC is
offered federal funds in the term federal funds market as of 10:00 a.m., Los
Angeles time, on the first day of such Interest Period, in an amount comparable
to the amount of UBOC’s Base Rate Advance for such Interest Period and for a
term coinciding with such Interest Period.

 

“Type” refers to the distinction among Reference Rate Advances, LIBOR Advances
and Base Rate Advances.”

 

“UBOC” means Union Bank of California, N.A., a national banking association, in
its individual capacity.

 

Section 1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with GAAP.

 

Section 1.3 Interpretation. In this Agreement: the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to;
references to “writing” include printing, typing, lithography and other means of
reproducing words in a tangible, visible form; the words “including,” “includes”
and “include” are deemed to be followed by the words “without limitation”;
references to sections (or subdivisions of sections), recitals, exhibits,
annexes or schedules are to those of this Agreement unless otherwise provided;
references to agreements and other contractual instruments are deemed to include
all subsequent amendments, restatements, supplements and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Agreement; and references to Persons
include their respective permitted successors and assigns.

 

ARTICLE 2.

COMMITMENTS

 

Section 2.1 Commitments.

 

(a) Each Lender agrees severally, on the terms and conditions contained in this
Agreement, to extend credit to the Borrower from time to time from the Closing
Date to the Commitment Termination Date by making funded advances to the
Borrower (the “Advances”) pursuant to Section 2.4 and participating in letters
of credit issued for the account of the Borrower (the “Letters of Credit”)
pursuant to Section 2.9, in an aggregate amount not to exceed at any time
outstanding such Lender’s Commitment; provided, however, that the sum of (i) the

 

-24-



--------------------------------------------------------------------------------

aggregate principal amount of all Advances outstanding, (ii) the aggregate
Letter of Credit Amount of all Letters of Credit outstanding and (iii) the
aggregate amount of unreimbursed drawings under all Letters of Credit shall not
exceed the Maximum Aggregate Commitment at any time; and further provided,
however, that the sum of (i) the aggregate principal amount of all Advances
outstanding, (ii) the Letter of Credit Usage and (iii) the aggregate amount of
unreimbursed drawings under all Letters of Credit shall not exceed the Borrowing
Base at any time. Within the limits of each Lender’s Commitment, the Borrower
may borrow under Section 2.4, have Letters of Credit issued for the Borrower’s
account under Section 2.9, prepay Advances under Section 2.7, reborrow under
Section 2.4, and have additional Letters of Credit issued for the Borrower’s
account under Section 2.9 after the expiration of previously issued Letters of
Credit.

 

(b) The Borrower may request from time to time that the Maximum Aggregate
Commitment be increased on any Business Day occurring after the Closing Date
(each a “Commitment Increase Date”), by one or more of the Lenders increasing
their Commitments and/or by one or more new lenders establishing commitments
under this Agreement. The Borrower shall make each such request in writing, not
later than 10 Business Days before the proposed Commitment Increase Date, by
delivering to the Administrative Agent a request (a “Commitment Increase
Request”) signed by an Authorized Officer and specifying the requested
Commitment Increase Date and the aggregate amount of the requested increase,
which shall be in an amount that would not cause the Maximum Aggregate
Commitment to exceed $250,000,000. Promptly after receipt of each Commitment
Increase Request, and provided that the Administrative Agent approves the
requested increase in the Maximum Aggregate Commitment (which approval shall not
be unreasonably withheld or delayed), the Administrative Agent will notify each
Lender of the contents thereof, and each Lender will thereafter (within 10
Business Days after receipt of such notice from the Administrative Agent) notify
the Administrative Agent in writing of such Lender’s willingness, if any, to
accept all or a portion of the requested increase (any such willing Lender
herein called an “Accepting Lender”). Upon receipt of responses from the Lenders
(with any Lender failing to respond within the specified time period being
deemed to have declined to accept any of the requested increase), the
Administrative Agent will notify the Borrower thereof, and the increase in the
Maximum Aggregate Commitment shall be allocated, at the discretion of the
Administrative Agent after consultation with the Borrower, to each Accepting
Lender and to one or more new lenders (each a “New Lender”) designated by the
Borrower with the consent of the Administrative Agent. Upon fulfillment of the
applicable conditions set forth in Article 4, on the specified Commitment
Increase Date (i) the Maximum Aggregate Commitment shall be increased by the
aggregate amount agreed to by any Accepting Lenders and/or New Lenders with
respect to the Borrower’s request for such an increase on that date, (ii) each
such Accepting Lender’s Commitment shall be increased in accordance with the
foregoing, (iii) each such New Lender shall become a party to this Agreement
with a Commitment established in accordance with the foregoing, (iv) the
interests of the Lenders (including any New Lenders) in all outstanding Advances
and Letters of Credit shall be pro rata in accordance with their Commitments
hereunder as of such Commitment Increase Date, and (v) the Lenders shall make
all appropriate adjustments directly between themselves with respect to any
Advances outstanding under, and any payments under, this Agreement for periods
before such Commitment Increase Date.

 

-25-



--------------------------------------------------------------------------------

(c) The Borrower shall have the right, upon at least 7 Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders; provided, however,
that each partial reduction shall be in the aggregate amount of $5,000,000 or an
integral multiple of $5,000,000 in excess thereof.

 

Section 2.2 Fees.

 

(a) The Borrower will pay to the Administrative Agent, for the account of the
Lenders, a commitment fee at the Applicable Commitment Fee Rate on the actual
daily amount by which the Maximum Aggregate Commitment exceeds the sum of (i)
the aggregate face amount of all Letters of Credit outstanding plus (ii) the
aggregate amount of all Advances outstanding, for each Lender from the date on
which such Lender becomes a party hereto until the Commitment Termination Date.
The commitment fee payable hereunder shall be payable quarterly in arrears on
the first Business Day of each January, April, July and October, commencing on
January 3, 2005, and on the Commitment Termination Date.

 

(b) The Borrower will pay to the Administrative Agent, for its own account, the
fees payable by the Borrower pursuant to the Fee Letter.

 

(c) All fees payable by the Borrower under the Credit Documents shall be deemed
to be fully earned when paid and shall be nonrefundable.

 

Section 2.3 Mandatory Prepayment of Advances and Pledge of Cash Collateral. If
at any time (a) the sum of (i) the aggregate principal amount of all Advances
outstanding, (ii) the aggregate Letter of Credit Amount of all Letters of Credit
outstanding and (iii) the aggregate amount of unreimbursed drawings under all
Letters of Credit exceeds the Maximum Aggregate Commitment, or if at any time
(b) the sum of (i) the aggregate principal amount of all Advances outstanding,
(ii) the Letter of Credit Usage and (iii) the aggregate amount of unreimbursed
drawings under all Letters of Credit exceeds the Borrowing Base, then, in either
case, the Borrower will immediately, without notice or request by the
Administrative Agent or the Lenders, prepay the Advances (together with accrued
and unpaid interest to the date of prepayment on the principal amount prepaid)
and/or pledge additional cash collateral to the Administrative Agent to secure
reimbursement of amounts available to be drawn under outstanding Letters of
Credit, in an aggregate amount equal to such excess.

 

A. ADVANCES

 

Section 2.4 Making Advances.

 

(a) Each Borrowing shall be made on notice, given (i) with respect to any
Borrowing consisting of Reference Rate Advances, not later than 1:30 p.m., Los
Angeles time, on the Business Day before the date of the proposed Borrowing,
(ii) with respect to any Borrowing consisting of Base Rate Advances, not later
than 9:30 a.m., Los Angeles time, on the Business Day before the date of the
proposed Borrowing and (iii) with respect to any Borrowing consisting of LIBOR
Advances, not later than 9:30 a.m., Los Angeles time, on the third Business Day
before the date of the proposed Borrowing, each such notice to be given by the
Borrower to

 

-26-



--------------------------------------------------------------------------------

the Administrative Agent, which shall give each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing shall be in writing in the form of
Exhibit E (a “Notice of Borrowing”), or by telephone confirmed promptly in
writing, by an Authorized Officer, specifying (A) the requested date of such
Borrowing (which shall be a Business Day), (B) the requested Type of Advances
making up such Borrowing, (C) the requested aggregate amount of such Borrowing,
which shall be $500,000 (or, in the case of a Borrowing consisting of LIBOR
Advances, $2,000,000) or an integral multiple of $250,000 in excess thereof, (D)
in the case of a Borrowing consisting of LIBOR Advances or Base Rate Advances,
the requested initial Interest Period for such Advances and (E) the fact that
the statements set forth in Section 4.2(b) are true as of the date of such
Borrowing. Each Lender shall, before 11:00 a.m., Los Angeles time, on the day of
such Borrowing, make available to the Administrative Agent at its address in Los
Angeles referred to in Section 10.2, in immediately available funds, such
Lender’s ratable portion of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 4, the Administrative Agent will make such funds available to
the Borrower by crediting the Borrower’s concentration account number 0880412175
at the Administrative Agent’s aforesaid address. Notwithstanding the provisions
of the first sentence of this Section 2.4(a), if the Borrower gives the
Administrative Agent notice, by telephone confirmed promptly by telecopier, of a
Borrowing consisting of Reference Rate Advances by 9:30 a.m., Los Angeles time,
on the day of the proposed Borrowing, the Administrative Agent and the Lenders
will use commercially reasonable efforts (but shall not be obligated) to make
such Advances available on the day on which such notice is given; provided,
however, that the Administrative Agent and the Lenders shall no longer be
required to use commercially reasonable efforts as described in this sentence if
the Administrative Agent, at its sole option exercisable at any time, gives the
Borrower notice of the same.

 

(b) Notwithstanding anything in Section 2.4(a) to the contrary, the Borrower may
not select LIBOR Advances for any Borrowing if (i) the obligation of the Lenders
to make LIBOR Advances is then suspended pursuant to Article 3 or (ii) after
giving effect to such Borrowing, the aggregate number of different Interest
Periods for outstanding LIBOR Advances would be greater than 5 (provided that
Interest Periods of the same duration, but commencing on different dates, shall
be treated as different Interest Periods).

 

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
The Borrower will indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill, on or before the
date specified for such Borrowing in the related Notice of Borrowing, the
applicable conditions set forth in Article 4, including any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

 

(d) Unless the Administrative Agent receives notice from a Lender before the
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.4(a), and the Administrative Agent may, in reliance

 

-27-



--------------------------------------------------------------------------------

upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender has not made such
ratable portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon, for each day
from the date on which such amount is made available to the Borrower until the
date on which such amount is repaid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at the time to the Advances
making up such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender repays to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.

 

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

Section 2.5 Repayment. On the Commitment Termination Date, the Borrower will
repay to the Administrative Agent, for the account of the Lenders, the
outstanding principal amount of the Advances.

 

Section 2.6 Interest.

 

(a) The Borrower will pay interest on the unpaid principal amount of each
Advance, from the date of such Advance until such principal amount has been paid
in full, (i) during such periods as such Advance is a Reference Rate Advance, at
a rate per annum equal at all times to the sum of the Reference Rate in effect
from time to time plus the Applicable Reference Rate Margin, payable monthly in
arrears on the first Business Day of each calendar month during such periods and
on the Commitment Termination Date, (ii) during such periods as such Advance is
a LIBOR Advance, at a rate per annum equal at all times during each Interest
Period for such Advance to the sum of LIBOR for such Interest Period for such
Advance plus the Applicable LIBOR Margin, payable on the last day of such
Interest Period and, in the case of any 6-month Interest Period, on the day that
is 3 months from the first day of such Interest Period, and (iii) during such
periods as such Advance is a Base Rate Advance, at a rate per annum equal at all
times during each Interest Period for such Advance to the sum of the Base Rate
for such Interest Period for such Advance plus the Applicable Base Rate Margin,
payable on the last day of such Interest Period.

 

(b) Any amount of principal of any Advance that is not paid when due (whether at
stated maturity, by required prepayment, by acceleration or otherwise) shall
bear interest, from the date on which such amount is due until such amount is
paid in full, payable on demand, at a rate per annum (the “Default Rate”) equal
at all times to the sum of the otherwise applicable interest rate plus 3.00% per
annum.

 

-28-



--------------------------------------------------------------------------------

(c) The Administrative Agent will give prompt notice to the Borrower and the
Lenders of each applicable interest rate determined by the Administrative Agent
for purposes of Section 2.6(a).

 

(d) If the Borrower fails to select the duration of any Interest Period for any
LIBOR Advances or Base Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.1, the Administrative Agent
will forthwith so notify the Borrower and the Lenders, and such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Reference Rate Advances.

 

Section 2.7 Optional Prepayments. The Borrower may on any Business Day, in the
case of Reference Rate Advances or Base Rate Advances upon prior written notice
not later than 9:30 a.m., Los Angeles time, on the day of any prepayment of such
Advances, and in the case of LIBOR Advances upon at least 3 Business Days’ prior
written notice, to the Administrative Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower will, prepay the outstanding principal amounts of the Advances making
up a Borrowing in whole or ratably in part, together, in the case of LIBOR
Advances or Base Rate Advances, with accrued and unpaid interest to the date of
such prepayment on the principal amount prepaid; provided, however, that any
prepayment of LIBOR Advances or Base Rate Advances shall be made on, and only
on, the last day of an Interest Period for such Advances; and further provided,
however, that each partial prepayment shall be in the aggregate principal amount
of $500,000 or an integral multiple of $250,000 in excess thereof.

 

Section 2.8 Conversion of Advances.

 

(a) The Borrower may on any Business Day, upon prior written notice in the form
of Exhibit F (a “Notice of Conversion/Continuation”) signed by an Authorized
Officer and given to the Administrative Agent (i) with respect to any Conversion
from Base Rate Advances to Reference Rate Advances or from Reference Rate
Advances to Base Rate Advances, not later than 9:30 a.m., Los Angeles time, on
the Business Day immediately preceding the date of the proposed Conversion and
(ii) with respect to any Conversion from or to LIBOR Advances, not later than
9:30 a.m., Los Angeles time, on the third Business Day before the date of the
proposed Conversion, subject to the provisions of Sections 2.4(b), 3.2 and 3.3,
Convert all the Advances of one Type making up the same Borrowing into Advances
of another Type; provided, however, that any Conversion of LIBOR Advances or
Base Rate Advances into Advances of another Type shall be made on, and only on,
the last day of an Interest Period for such LIBOR Advances or Base Rate
Advances. Each Notice of Conversion shall, within the restrictions specified
above, specify (A) the date of such Conversion, (B) the Advances to be Converted
and (C) if such Conversion is into LIBOR Advances or Base Rate Advances, the
duration of the initial Interest Period for such Advances. Each Notice of
Conversion shall be irrevocable and binding on the Borrower. The Administrative
Agent shall give each Lender prompt notice by telecopier of each Notice of
Conversion.

 

(b) On any date on which the aggregate unpaid principal amount of LIBOR Advances
composing any Borrowing is reduced, by payment or prepayment or otherwise, to
less than $2,000,000, such Advances shall automatically Convert into Reference
Rate Advances.

 

-29-



--------------------------------------------------------------------------------

Upon the occurrence and during the continuation of any Default, (i) each LIBOR
Advance and Base Rate Advance shall automatically, on the last day of the then
existing Interest Period therefor, Convert into a Reference Rate Advance, and
(ii) the obligation of the Lenders to make, or to Convert Advances into, LIBOR
Advances or Base Rate Advances shall be suspended.

 

B. LETTERS OF CREDIT

 

Section 2.9 Issuance of Letters of Credit.

 

(a) Subject to the limitations set forth in Section 2.1(a), the Borrower shall
be entitled to request the issuance of Letters of Credit, from time to time from
the Closing Date to the Commitment Termination Date, by giving the Issuing Bank
a Letter of Credit Request at least 1 Business Day before the requested date of
issuance of such Letter of Credit (which shall be a Business Day). Any Letter of
Credit Request received by the Issuing Bank later than 3:00 p.m., Los Angeles
time, shall be deemed to have been received on the next Business Day. Each
Letter of Credit Request shall be delivered by telecopier (but shall be deemed
to be an original for all purposes), shall be signed by an Authorized Officer,
shall be irrevocable and shall be effective upon receipt by the Issuing Bank.
Provided that a valid Letter of Credit Request has been received by the Issuing
Bank and upon fulfillment of the other applicable conditions set forth in
Article 4, the Issuing Bank will issue the requested Letter of Credit. No Letter
of Credit may have an expiration date later than 60 days after the Commitment
Termination Date. Notwithstanding the foregoing provisions of this Section
2.9(a), if the Borrower gives the Issuing Bank notice, by telephone confirmed
promptly by telecopier, of a request for a Letter of Credit by noon, Los Angeles
time, on the proposed day of issuance of such Letter of Credit, the Issuing Bank
will use commercially reasonable efforts (but shall not be obligated) to issue
such Letter of Credit on the day on which such notice is given; provided,
however, that the Issuing Bank shall no longer be required to use commercially
reasonable efforts as described in this sentence if the Issuing Bank, at its
sole option exercisable at any time, gives the Borrower notice of the same.

 

(b) Immediately upon the issuance of each Letter of Credit, the Issuing Bank
shall be deemed to have sold and transferred to each other Lender, and each
other Lender shall be deemed to have purchased and received from the Issuing
Bank, in each case irrevocably and without any further action by any party, an
undivided interest and participation in such Letter of Credit, each drawing
thereunder and the obligations of the Borrower under this Agreement in respect
thereof in an amount equal to the product of (i) a fraction the numerator of
which is the amount of the Commitment of such Lender and the denominator of
which is the Maximum Aggregate Commitment and (ii) the maximum amount available
to be drawn under such Letter of Credit (assuming compliance with all conditions
to drawing). The Issuing Bank will promptly advise each other Lender of the
issuance of each Letter of Credit, the Letter of Credit Amount of such Letter of
Credit, any change in the face amount or expiration date of such Letter of
Credit, the cancellation or other termination of such Letter of Credit and any
drawing under such Letter of Credit.

 

-30-



--------------------------------------------------------------------------------

Section 2.10 Drawing and Reimbursement.

 

(a) The Borrower will reimburse the Issuing Bank for the amount of each draft
presented under a Letter of Credit and paid by the Issuing Bank and any taxes,
fees, charges or other costs or expenses reasonably incurred by the Issuing Bank
in connection with such payment. Each such reimbursement shall be effected by a
Reference Rate Advance from the Issuing Bank in accordance with Section 2.10(b).
The Issuing Bank will notify the Borrower promptly of each payment by the
Issuing Bank of a draft presented under a Letter of Credit.

 

(b) The payment by the Issuing Bank of a draft presented under a Letter of
Credit shall constitute for all purposes of this Agreement the making by the
Issuing Bank of a Reference Rate Advance in the amount of such payment, without
any requirement of compliance with the provisions of Section 2.1(a), Section
2.4(a) or Article 4 and without regard to whether the Commitment Termination
Date has occurred, but subject to the provisions of Section 2.3. In the event
that any such Reference Rate Advance by the Issuing Bank is not repaid by the
Borrower by 11:00 a.m., Los Angeles time, on the first Business Day after the
day on which such Reference Rate Advance was made, the Issuing Bank will
promptly so notify the Administrative Agent and each other Lender. On the first
Business Day after such notification, each such Lender will make a Reference
Rate Advance, which shall be used to repay the applicable portion of the Issuing
Bank’s Reference Rate Advance with respect to such drawing, in an amount equal
to the amount of such Lender’s participation in such drawing and will make
available to the Administrative Agent for the Issuing Bank’s account, in
immediately available funds, the amount of such Reference Rate Advance. Each
such Lender’s obligation to make such a Reference Rate Advance shall be absolute
and unconditional in all circumstances, without any requirement of compliance
with the provisions of Section 2.1(a), Section 2.4(a) or Article 4 and without
regard to whether the Commitment Termination Date has occurred, but subject to
the provisions of Section 2.3. In the event that any such Lender fails to make
the amount of such Reference Rate Advance available to the Administrative Agent,
for the account of the Issuing Bank, on the specified day, the Issuing Bank
shall be entitled to recover such amount on demand from such Lender, together
with interest thereon at the Federal Funds Rate.

 

Section 2.11 Obligations Absolute. The obligations of the Borrower under this
Agreement, any Letter of Credit Request and any other agreement or instrument
relating to any Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of the
aforementioned documents under all circumstances, including the following:

 

(a) any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Credit Document;

 

(b) the existence of any claim, setoff, defense or other right that the Borrower
may have at any time against any beneficiary or transferee of any Letter of
Credit (or any Person for whom any such beneficiary or transferee may be
acting), the Issuing Bank, any other Lender (other than the defense of payment
in accordance with the terms of this Agreement) or any other Person, whether in
connection with this Agreement, any other Credit Document, the transactions
contemplated hereby or thereby or any unrelated transaction;

 

-31-



--------------------------------------------------------------------------------

(c) any statement or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect, or any
statement therein being untrue or inaccurate in any respect whatsoever;

 

(d) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate that does not comply with the terms of such Letter of
Credit;

 

(e) any exchange, release or nonperfection of any Collateral or other
collateral, or any release, amendment or waiver of or consent to departure from
the Guaranty or any other guaranty, for any of the Obligations of the Borrower
in respect of the Letters of Credit; and

 

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

Section 2.12 Letter of Credit Fees and Charges.

 

(a) The Borrower will pay to the Administrative Agent, for the account of the
Lenders, from November 1, 2004 to the date on which all Letters of Credit have
expired or been terminated, a letter of credit fee at the Applicable LOC Fee
Rate on the aggregate of the actual daily Letter of Credit Amounts of all
Letters of Credit outstanding from time to time. The letter of credit fee
payable under this Agreement shall be payable monthly in arrears on the first
Business Day of each calendar month, commencing on December 1, 2004, to the
extent accrued during the immediately preceding calendar month.

 

(b) The Borrower will pay to the Issuing Bank for its own account such
additional fees and charges (including cable charges) as are generally
associated with letters of credit, in accordance with the Administrative Agent’s
standard internal charge guidelines in effect from time to time.

 

Section 2.13 Limits of Liability of Agent and Lenders.

 

(a) The Borrower agrees to the provisions in the Letter of Credit Request form;
provided, however, that the terms of this Agreement shall take precedence if
there is any inconsistency between the terms of this Agreement and the terms of
said form.

 

(b) The Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither the Issuing Bank nor any other Lender nor any of their
respective officers or directors shall be liable or responsible for (i) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith, (ii) the validity,
sufficiency or genuineness of documents, or of any endorsement thereof, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged, (iii) payment by the Issuing Bank against presentation of
documents that do not comply with the terms of any Letter of Credit, including
failure of any documents to bear any reference or adequate reference to any
Letter of Credit, or (iv) any other circumstance whatsoever in making or failing
to make payment under

 

-32-



--------------------------------------------------------------------------------

any Letter of Credit; provided, however, that (A) the Borrower shall have a
claim against the Issuing Bank, and the Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (1) the Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of such Letter of
Credit or (2) the Issuing Bank’s willful failure to make lawful payment under
any Letter of Credit after the presentation to the Issuing Bank by the
beneficiary or transferee of such Letter of Credit of a draft and certificates
strictly complying with the terms and conditions of such Letter of Credit, and
(B) EXCEPT AS EXPRESSLY PROVIDED IN CLAUSE (A) ABOVE, THE BORROWER SHALL HAVE NO
CLAIM AGAINST THE ISSUING BANK, AND THE ISSUING BANK SHALL NOT BE LIABLE TO THE
BORROWER, FOR ANY DAMAGES SUFFERED BY THE BORROWER THAT ARE IN ANY WAY OR TO ANY
EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND
BY THE ISSUING BANK. In furtherance and not in limitation of the foregoing, the
Issuing Bank may accept any document that appears on its face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

 

C. PAYMENT PROVISIONS

 

Section 2.14 Payments.

 

(a) The Borrower will make each payment hereunder and under the Notes not later
than 11:00 a.m., Los Angeles time, on the day when due, in U.S. dollars and
immediately available funds, to the Administrative Agent at its address in Los
Angeles set forth in Section 10.2. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable pursuant to
Section 2.2(b) or Article 3) to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and recording of the information
contained therein in the Register pursuant to Section 10.8(d), from and after
the effective date of such Assignment and Assumption the Administrative Agent
will make all payments hereunder in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Assumption will make all appropriate adjustments in such payments for periods
before such effective date directly between themselves.

 

(b) The Borrower hereby authorizes each Lender, if and to the extent that any
payment owed to such Lender is not made when due hereunder or under any other
Credit Document, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.

 

(c) Unless the Administrative Agent receives notice from the Borrower before the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date,
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due to such Lender. If and to the extent that the Borrower has

 

-33-



--------------------------------------------------------------------------------

not so made such payment in full to the Administrative Agent, each Lender will
repay to the Administrative Agent forthwith upon demand such amount distributed
to such Lender, together with interest thereon, for each day from the date on
which such amount was distributed to such Lender until the date on which such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate.

 

Section 2.15 Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 2.16 Payments on Non-Business Days. Whenever any payment hereunder or
under any other Credit Document is stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fee, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of LIBOR Advances to
be made in the next succeeding calendar month, such payment shall be made on the
next preceding Business Day.

 

Section 2.17 Sharing of Payments, Etc. If any Lender obtains any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances made by it or the Letters of Credit
participated in by it (other than pursuant to Section 2.2(b) or Article 3) in
excess of its ratable share of payments on account of the Advances and Letters
of Credit obtained by all of the Lenders, then such Lender will forthwith
purchase from the other Lenders such participations in the Advances made by them
and the Letters of Credit participated in by them as necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded, and each such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this section may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

 

Section 2.18 Evidence of Debt.

 

(a) The indebtedness of the Borrower resulting from all Advances made by each
Lender from time to time shall be evidenced by the Notes.

 

(b) The books and accounts of the Administrative Agent shall be conclusive
evidence, absent manifest error, of all Letter of Credit Amounts and of the
amounts of all

 

-34-



--------------------------------------------------------------------------------

Advances, drawings under Letters of Credit, reimbursements under Letters of
Credit, repayments of Advances, fees, interest and other charges advanced, due,
outstanding or paid pursuant to this Agreement or any other Credit Document.

 

Section 2.19 Continuation of Outstanding Credit. On the Closing Date, any
“Advances” and “Letters of Credit” outstanding under the Old Credit Agreement
shall be deemed to be Advances and Letters of Credit, respectively, outstanding
under this Agreement; provided, however, that (a) the interests of the Lenders
in such Advances and Letters of Credit shall be pro rata in accordance with
their Commitments hereunder as of the Closing Date and (b) the Lenders shall
make all appropriate adjustments directly between themselves with respect to any
“Advances” outstanding under, and any payments under, the Old Credit Agreement
for periods before the Closing Date.

 

ARTICLE 3.

YIELD PROTECTION

 

Section 3.1 Increased LIBOR Advance Costs. If, due to either (a) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements, in the case of LIBOR Advances, included in the
LIBOR Reserve Percentage) in or in the interpretation of any Governmental Rule
or (b) compliance with any Governmental Rule (whether or not having the force of
law), there is an increase in the cost to any Lender of agreeing to make,
making, funding or maintaining any LIBOR Advance, then the Borrower will from
time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent, for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 3.2 Illegality. Notwithstanding any other provision of this Agreement,
if the introduction of, or any change in or in the interpretation of, any
Governmental Rule makes it unlawful, or any Governmental Person asserts that it
is unlawful, for any Lender to perform its obligations hereunder to make LIBOR
Advances or to continue to fund or maintain LIBOR Advances hereunder, then, on
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (a) the obligation of such Lender to make LIBOR Advances
and to Convert Advances into LIBOR Advances shall be suspended until the
Administrative Agent notifies the Borrower that such Lender has determined that
the circumstances causing such suspension no longer exist, and (b) the Borrower
will forthwith prepay in full all LIBOR Advances of such Lender then
outstanding, together with accrued and unpaid interest thereon, unless the
Borrower, within 5 Business Days of such notice and demand, Converts all LIBOR
Advances of all Lenders then outstanding into Reference Rate Advances in
accordance with Section 2.8(a).

 

Section 3.3 Inadequacy of LIBOR. If, with respect to any LIBOR Advances, the
Majority Lenders notify the Administrative Agent that LIBOR determined pursuant
to Section 2.6(a)(ii) for any Interest Period for such Advances will not
adequately reflect the cost to the

 

-35-



--------------------------------------------------------------------------------

Majority Lenders of making, funding or maintaining their respective LIBOR
Advances for such Interest Period, then the Administrative Agent will forthwith
so notify the Borrower and the Lenders, whereupon (a) all such LIBOR Advances
shall automatically, on the last day of the then existing respective Interest
Periods therefor, Convert into Reference Rate Advances, and (b) the obligations
of the Lenders to make, or to Convert Advances into, LIBOR Advances shall be
suspended until the Administrative Agent notifies the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.

 

Section 3.4 Increased Letter of Credit Costs. If, after the date hereof, any
change in any Governmental Rule or in the interpretation thereof by any
Governmental Person charged with the administration thereof either (a) imposes,
modifies or deems applicable any reserve, special deposit or similar requirement
against letters of credit or guaranties issued by or participated in, or assets
held by, or deposits in or for the account of, the Issuing Bank or any other
Lender or (b) imposes on the Issuing Bank or any other Lender any other
condition regarding this Agreement, the Issuing Bank, such Lender or any Letter
of Credit, and the result of any event referred to in the preceding clause (a)
or (b) is to increase the cost to the Issuing Bank of issuing or maintaining any
Letter of Credit or to any Lender of purchasing or maintaining any participation
therein, then, upon demand by the Issuing Bank or such Lender through the
Administrative Agent, the Borrower will pay to the Issuing Bank or such Lender
through the Administrative Agent, from time to time as specified by the Issuing
Bank or such Lender through the Administrative Agent, additional amounts
sufficient to compensate the Issuing Bank or such Lender for such increased
cost. A certificate as to the amount of such increased cost, submitted to the
Borrower by the Issuing Bank or such Lender, shall be conclusive and binding for
all purposes, absent manifest error.

 

Section 3.5 Capital Adequacy. If any Lender determines that compliance with any
Governmental Rule (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type or the commitment to issue
or participate in, or the issuance of or participation in, the Letters of Credit
(or similar contingent obligations), then, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower will pay to the
Administrative Agent, for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder or commitment to issue or
participate in, or the issuance of or participation in, Letters of Credit. A
certificate as to such amounts submitted to the Borrower by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

Section 3.6 Funding Losses. If any payment of principal of, or any Conversion
of, any LIBOR Advance or Base Rate Advance is made other than on the last day of
an Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 3.2 or 3.3 or acceleration of the maturity of the
Obligations pursuant to Section 8.1 or for any other reason, the Borrower will,
upon demand by any Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent, for the account of such Lender, any

 

-36-



--------------------------------------------------------------------------------

amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Advance.

 

Section 3.7 Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrower
under this Agreement or under any other Credit Document shall be made free and
clear of and without deduction or withholding for any Indemnified Taxes or Other
Taxes; provided, however, that, if the Borrower is required by applicable
Governmental Rules to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the amount payable shall be increased as necessary so that,
after making all required deductions (including deductions applicable to
additional amounts payable under this section), the Administrative Agent or
Lender, as the case may be, receives an amount equal to the amount it would have
received had no such deductions been made, (ii) the Borrower will make such
deductions and (iii) the Borrower will timely pay the full amount deducted to
the relevant Governmental Person in accordance with applicable Governmental
Rules.

 

(b) Without limiting the provisions of Section 3.7(a), the Borrower will timely
pay all Other Taxes to the relevant Governmental Persons in accordance with
applicable Governmental Rules.

 

(c) The Borrower will indemnify the Administrative Agent and each Lender, within
10 days after demand therefor, for the full amount of any Indemnified Taxes and
Other Taxes (including Indemnified Taxes and Other Taxes imposed or asserted on
or attributable to amounts payable under this section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes and Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Person. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Person, the Borrower will deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Person evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Credit Document,
will deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Governmental Rules or

 

-37-



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Governmental Rules
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, will deliver such other documentation prescribed by
applicable Governmental Rules or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Without limiting the generality of the
foregoing, each Foreign Lender will deliver to the Borrower and the
Administrative Agent (in such number of copies as requested by the recipient),
on or before the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income-tax treaty to which the United States of
America is a party;

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Tax Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Tax Code, (2) a “10 percent shareholder” of the
Borrower within the meaning of section 881(c)(3)(B) of the Tax Code or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Tax
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN; or

 

(iv) any other form prescribed by applicable Governmental Rules as a basis for
claiming exemption from or a reduction of United States federal withholding tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable Governmental Rules to permit the Borrower to determine
the withholding or deduction required to be made.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this section, it will pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Person with respect to such refund); provided, however, that, upon the request
of the Administrative Agent or such Lender, the Borrower will repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Person) to the Administrative Agent or such Lender
in the event that the Administrative Agent or such Lender is required to repay
such refund to such

 

-38-



--------------------------------------------------------------------------------

Governmental Person. This section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

Section 3.8 Substitution of Lender. If (a) any Lender demands payment from the
Borrower in any material amount pursuant to Section 3.1, 3.4, 3.5 or 3.7 or (b)
any Lender gives notice of illegality pursuant to Section 3.2, and in either
case the event or circumstance causing such Lender to make such demand or give
such notice is not applicable to the Majority Lenders, then the Borrower shall
have the right, with the assistance of the Administrative Agent, to seek a
mutually satisfactory lender or lenders (which may be one or more of the other
Lenders) to substitute for such Lender by purchasing the Obligations and
assuming the Commitment of such Lender; provided, however, that in any event the
Borrower shall be obligated to compensate such Lender pursuant to Section 3.1,
3.4, 3.5 or 3.7 or to prepay such Lender’s LIBOR Advances pursuant to Section
3.2, as applicable.

 

ARTICLE 4.

CONDITIONS OF EXTENDING CREDIT

 

Section 4.1 Closing Date. This Agreement shall become effective on the date (the
“Closing Date”), not later than December 31, 2004, on which the conditions
precedent set forth below have been fulfilled.

 

(a) No material and adverse change in the business, condition (financial or
otherwise), operations, performance, properties or prospects of FOC or any
Subsidiary has occurred since September 30, 2004 and is continuing.

 

(b) No action, suit, investigation, litigation or proceeding affecting FOC or
any Affiliate is pending or threatened before any Governmental Person, referee
or arbitrator (i) that could reasonably be expected to have a Material Adverse
Effect or (ii) that purports to affect the legality, validity or enforceability
of, or the consummation of any of the transactions contemplated by, this
Agreement or any other Credit Document.

 

(c) The Lenders are satisfied with the terms of the Frontier Processing
Agreements between the Borrower and FRI and between the Borrower and FEDRC.

 

(d) The Borrower has paid the following fees to the Administrative Agent: (i)
for the account of each Lender, an amendment fee equal to the product of (A) the
Commitment of such Lender (but only to the extent that such Commitment does not
exceed the “Commitment” of such Lender under the Old Credit Agreement) and (B)
0.25%; (ii) for the account of each Lender, an amendment fee equal to the
product of (A) the amount, if any, by which such Lender’s Commitment hereunder
exceeds such Lender’s “Commitment” under the Old Credit Agreement and (B) 0.30%;
and (iii) for the account of the Administrative Agent, all accrued and unpaid
fees and expenses of the Administrative Agent (as provided in Section 10.4 and
in the Fee Letter), including the accrued and unpaid fees and disbursements of
legal counsel to the Administrative Agent, to the extent one or more statements
for such fees and expenses have been presented for payment.

 

-39-



--------------------------------------------------------------------------------

(e) The Administrative Agent has received the following, each dated the Closing
Date unless otherwise specified below, in form and substance satisfactory to the
Lenders and in the number of originals required by the Administrative Agent:

 

(i) this Agreement, duly executed by the Borrower and the Lenders;

 

(ii) the Notes in favor of the respective Lenders, the Security Agreement, the
Borrower Guaranty and the Fee Letter, duly executed by the Borrower;

 

(iii) a consent to this Agreement, duly executed by the Guarantors;

 

(iv) the FRMI Guaranty, duly executed by FRMI;

 

(v) copies of the resolutions of the Board of Directors of (A) the Borrower
approving this Agreement, the Notes, the Borrower Guaranty and the Fee Letter,
(B) FOC approving this Agreement and (C) FRMI approving the FRMI Guaranty, in
each case certified by the Secretary or an Assistant Secretary of such Credit
Party to be correct and complete and in full force and effect as of the date of
execution of each such document and as of the Closing Date;

 

(vi) a certificate of the Secretary or an Assistant Secretary of each of the
Borrower, FOC and FRMI as to the incumbency, and setting forth a specimen
signature, of each of the persons (A) who has signed or will sign any Credit
Document on behalf of such Credit Party and (B) who will, until replaced by
other persons duly authorized for that purpose, act as the representatives of
such Credit Party for the purpose of signing documents in connection with this
Agreement and the transactions contemplated hereby;

 

(vii) a certificate of each of the Borrower, FOC and FRMI, signed on behalf of
such Credit Party by its President or a Vice President and its Secretary or any
Assistant Secretary, certifying as to the following: (A) the absence of any
amendments to the charter of such Credit Party since the date of the
certification with respect thereto referred to in Section 4.1(e)(viii); (B) the
correctness and completeness of the copies of the bylaws of such Credit Party
and, to the extent such Credit Party is a party thereto, of the Frontier
Processing Agreements, the Baytex Crude Supply Agreement, the Offtake Agreement
and the Cogen Lease attached to such certificate and that such documents are in
full force and effect (provided that FOC shall certify as to the Cogen Lease);
(C) the due incorporation and good standing of such Credit Party as a
corporation organized under the laws of its state of incorporation and the
absence of any proceeding for the dissolution or liquidation of such Credit
Party; (D) the truthfulness in all material respects of the representations and
warranties of such Credit Party contained in the Credit Documents, as though
made on and as of the Closing Date; and (E) the absence of any event occurring
and continuing, or resulting from the effectiveness of the Credit Documents,
that constitutes a Default with respect to such Credit Party;

 

-40-



--------------------------------------------------------------------------------

(viii) certificates of the appropriate Governmental Persons, dated reasonably
near the Closing Date, attaching the charter (or the most recent amendment and
restatement thereof) of each of the Borrower, FOC and FRMI and all amendments
thereto and certifying that (A) such amendments are the only amendments to such
charter on file in such Governmental Person’s office, (B) such Credit Party has
paid all franchise taxes to the date of such certificate and (C) such Credit
Party is duly organized and in good standing under the laws of such state;

 

(ix) certificates of the appropriate Governmental Persons, dated reasonably near
the Closing Date, with respect to the good standing of the Credit Parties to do
business in such jurisdictions as the Administrative Agent may reasonably
request; and

 

(x) one or more favorable opinions of legal counsel for the Credit Parties, as
to such matters as any Lender through the Administrative Agent may reasonably
request.

 

Section 4.2 Advances. The obligation of each Lender to make an Advance on the
occasion of each Borrowing is subject to the limitations of the Commitments, to
the performance by the Borrower of all of its obligations under this Agreement
and to the satisfaction of the following further conditions:

 

(a) the Administrative Agent has received a Notice of Borrowing, duly executed
by the Borrower, with respect to such Advance;

 

(b) the following statements are true (and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):

 

(i) the representations and warranties contained in each Credit Document are
correct in all material respects on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
thereof, as though made on and as of such date; and

 

(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds thereof, that constitutes a
Default; and

 

(c) the Administrative Agent has received such other approvals, opinions,
evidence and documents as any Lender through the Administrative Agent may
reasonably request.

 

Section 4.3 Letters of Credit. The obligation of the Issuing Bank to issue, and
of each other Lender to participate in, each Letter of Credit is subject to the
limitations of the Commitments, to the performance by the Borrower of all of its
obligations under this Agreement and to the satisfaction of the following
further conditions:

 

(a) the Administrative Agent has received a Letter of Credit Request, duly
executed by the Borrower, with respect to such Letter of Credit;

 

-41-



--------------------------------------------------------------------------------

(b) the following statements are true (and each delivery of a Letter of Credit
Request shall constitute a representation and warranty by the Borrower that on
the date of issuance of the applicable Letter of Credit such statements are
true):

 

(i) the representations and warranties contained in each Credit Document are
correct in all material respects on and as of the date of issuance of such
Letter of Credit, before and after giving effect to the issuance of such Letter
of Credit, as though made on and as of such date; and

 

(ii) no event has occurred and is continuing, or would result from the issuance
of such Letter of Credit, that constitutes a Default; and

 

(c) the Administrative Agent has received such other approvals, opinions,
evidence and documents as any Lender through the Administrative Agent may
reasonably request.

 

Section 4.4 Increases in Maximum Aggregate Commitment. In each case in which the
Borrower requests an increase in the Maximum Aggregate Commitment in accordance
with Section 2.1(b), the obligation of the Administrative Agent to increase the
Maximum Aggregate Commitment on the applicable Commitment Increase Date is
subject to the performance by the Borrower of all of its obligations under this
Agreement and to the satisfaction of the following further conditions:

 

(a) the Administrative Agent has received (i) a Commitment Increase Request,
duly executed by the Borrower, with respect to such increase, (ii) a notice from
each applicable Accepting Lender, duly executed thereby, in respect of its
portion of such increase, (iii) a Joinder Agreement from each applicable New
Lender, duly executed thereby, in respect of its portion of such increase and
(iv) a consent of the Guarantors, duly executed thereby, with respect to such
increase;

 

(b) the following statements are true (and each delivery of a Commitment
Increase Request by the Borrower shall constitute a representation and warranty
thereby that on the applicable Commitment Increase Date such statements are
true):

 

(i) the representations and warranties contained in each Credit Document are
correct in all material respects on and as of such Commitment Increase Date,
before and after giving effect to the increase of the Maximum Aggregate
Commitment on such date, as though made on and as of such date; and

 

(ii) no event has occurred and is continuing, or would result from such
increase, that constitutes a Default; and

 

-42-



--------------------------------------------------------------------------------

(c) the Administrative Agent has received such other approvals, evidence and
documents as it, or any such Accepting Lender or New Lender through the
Administrative Agent, may reasonably request.

 

Section 4.5 Determinations under Section 4.1. For purposes of determining
compliance with the conditions specified in Section 4.1, each Lender shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required under Section 4.1 to be consented to, approved
by, accepted or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Credit
Documents and holding the position of Vice President or a more senior position
receives notice from such Lender before the Closing Date specifying such
Lender’s objection thereto, and such objection is not withdrawn by notice to the
Administrative Agent to that effect.

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and FOC represents and warrants to the Lenders and the
Administrative Agent as set forth below.

 

Section 5.1 Corporate Existence and Power. Each of the Borrower and FOC (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation as specified in the recital of parties to this
Agreement, (b) is duly qualified or licensed as a foreign corporation, and is in
good standing, in each jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
(except for jurisdictions in which the failure to so qualify or be licensed
could not reasonably be expected to have a Material Adverse Effect and (c) has
all requisite corporate power and authority to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted.

 

Section 5.2 Authorization. The execution, delivery and performance by each of
the Borrower and FOC of this Agreement and each other Credit Document to which
such Credit Party is or is to be a party, and the consummation of the
transactions contemplated hereby and thereby, are within such Credit Party’s
legal powers, have been duly authorized by all necessary legal action and do not
(a) contravene such Credit Party’s charter, bylaws, partnership agreement,
operating agreement or other constituent documents, (b) violate any Governmental
Rule, (c) conflict with or result in the breach of, or constitute a default
under, any Material Contract, loan agreement, indenture, mortgage, deed of trust
or lease, or any other contract or instrument, binding on or affecting such
Credit Party, any of its Subsidiaries or any of their respective properties, the
conflict, breach or default of which could reasonably be expected to have a
Material Adverse Effect, or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of such Credit Party
or any of its Subsidiaries, except for Liens created under the Credit Documents.
Neither such Credit Party nor any of its Subsidiaries is in violation of any
such Governmental Rule or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other contract or instrument, the
violation or breach of which could reasonably be expected to have a Material
Adverse Effect.

 

-43-



--------------------------------------------------------------------------------

Section 5.3 Governmental Action, Etc. No Governmental Action, and no
authorization, approval or other action by, or notice to, any third party, is
required for the due execution, delivery or performance by the Borrower or FOC
of this Agreement or any other Credit Document to which such Credit Party is a
party, or for the consummation of the transactions contemplated hereby or
thereby, except for (a) authorizations, approvals and other actions by, and
notices to, third parties, the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect, and (b) Governmental Action that has
been duly obtained, taken, given or made and is in full force and effect.

 

Section 5.4 Binding Effect. This Agreement and each other Credit Document to
which the Borrower or FOC is a party have been duly executed and delivered by
such Credit Party. This Agreement and each other Credit Document to which the
Borrower or FOC is a party are the legal, valid and binding obligations of such
Credit Party, enforceable against such Credit Party in accordance with their
respective terms, except as the enforceability hereof or thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 5.5 Financial Statements. The consolidated balance sheet of FOC and its
Subsidiaries as of December 31, 2003, and the related consolidated statements of
operations, changes in shareholders’ equity and cash flows of FOC and its
Subsidiaries for the fiscal year then ended, certified by Deloitte & Touche LLP,
independent public accountants, fairly present the consolidated financial
condition of FOC and its Subsidiaries as of such date and the consolidated
results of the operations of FOC and its Subsidiaries for the fiscal year ended
on such date, all in accordance with GAAP. The unaudited consolidating balance
sheets of FOC and its Subsidiaries as of December 31, 2003, and the related
unaudited consolidating statements of operations, changes in shareholders’
equity and cash flows of FOC and its Subsidiaries for the fiscal year then
ended, certified by the chief financial officer of FOC as having been prepared
in accordance with GAAP, fairly present the consolidating financial condition of
FOC and its Subsidiaries as of such date and the consolidating results of the
operations of FOC and its Subsidiaries for the fiscal year ended on such date.
The unaudited consolidated balance sheet of FOC and its Subsidiaries as of
September 30, 2004, and the unaudited consolidated statements of operations,
changes in shareholders’ equity and cash flows of FOC and its Subsidiaries for
the nine-month fiscal period then ended, delivered to the Lenders by FOC and
certified (subject to normal year-end audit adjustments) by the chief financial
officer of FOC as having been prepared in accordance with GAAP, fairly present
the consolidated financial condition of FOC and its Subsidiaries as of such date
and the consolidated results of the operations of FOC and its Subsidiaries for
the nine-month fiscal period ended on such date, all in accordance with GAAP.
Since September 30, 2004 there has been no material and adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of FOC or any Subsidiary. FOC and its Subsidiaries have
no material contingent liabilities or long-term commitments except as disclosed
in such consolidated balance sheet or the notes thereto.

 

-44-



--------------------------------------------------------------------------------

Section 5.6 Other Information. No information, exhibit or report furnished by
FOC or any Subsidiary to the Administrative Agent or any Lender in connection
with the negotiation of the Credit Documents or pursuant to the terms of any of
the Credit Documents contains any material misstatement of fact or omits to
state a material fact or any fact necessary to make the statements contained
therein, in light of the circumstances in which made, not misleading.

 

Section 5.7 Litigation. There is no action, suit, investigation, litigation or
proceeding affecting FOC or any Subsidiary pending or, to the best knowledge of
each of the Borrower and FOC, threatened before any Governmental Person, referee
or arbitrator that could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.8 Trademarks, Etc. FOC and its Subsidiaries possess all trademarks,
trade names, copyrights and licenses necessary to conduct their respective
businesses as now operated, without any known conflict with the valid
trademarks, trade names, copyrights and licenses of others.

 

Section 5.9 Fire, Etc. Neither the business nor the properties of FOC or any
Subsidiary are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, or other casualty (whether or not covered by insurance)
that could reasonably be expected to have a Material Adverse Effect.

 

Section 5.10 Burdensome Agreements. Neither FOC nor any Subsidiary is a party to
any indenture, loan agreement, credit agreement, lease or other agreement or
instrument, or subject to any charter or other such legal restriction, that
could reasonably be expected, in light of the circumstances prevailing on the
date of this Agreement, to have a Material Adverse Effect.

 

Section 5.11 Taxes, Etc. FOC and its Subsidiaries have filed, or there has been
filed on their behalf, all tax returns (federal, state, local and foreign)
required to be filed before the date of the making of this representation and
warranty, and FOC and its Subsidiaries have paid all taxes shown thereon to be
due, including interest, additions to taxes and penalties, or have provided
adequate reserves for the payment thereof.

 

Section 5.12 Investment Company. Neither FOC nor any Subsidiary is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940. Neither the making of any Advance, nor the
issuance of any Letter of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated hereby and thereby will violate any provision of such
Act or any Governmental Rule of the Securities and Exchange Commission
thereunder.

 

Section 5.13 Solvency. Each Credit Party is Solvent. FOC and its Subsidiaries,
taken together, are Solvent.

 

Section 5.14 Title to Properties. FOC and its Subsidiaries have good and
marketable title to all properties, real or personal, purported to be owned
thereby, except in the case of FPI’s ownership interest in the Centennial
Pipeline, as to which FPI has title sufficient to conduct its

 

-45-



--------------------------------------------------------------------------------

business as it is currently being conducted. FPI has an undivided 34.72%
ownership interest in the Centennial Pipeline (commencing at Guernsey, Wyoming
and terminating at Cheyenne, Wyoming), and, in accordance with the Conoco
Operating Agreement, FPI’s ownership interest entitles it to capacity ownership
of up to 25,000 barrels per day based on a 100% crude-oil line fill of Wyoming
Sweet Crude and Wyoming General Sour Crude mix.

 

Section 5.15 Ownership. FOC has no Subsidiaries except as described in Schedule
5. Each Subsidiary is owned by the Person(s) and in the percentage(s) specified
in Schedule 5. None of the Capital Stock of any Subsidiary is subject to any
Lien (other than, in the case of the stock of the Borrower, in favor of the
Administrative Agent).

 

Section 5.16 ERISA. No Plan Termination Event has occurred or could reasonably
be expected to occur with respect to any Plan of FOC or any of its ERISA
Affiliates that could reasonably be expected to result in a material liability
to FOC or any of its ERISA Affiliates. Since the date of the most recent
Schedule B (Actuarial Information) to the annual report of each of FOC and its
ERISA Affiliates (Internal Revenue Service Form 5500 Series), if any, there has
been no material and adverse change in the funding status of the Plans referred
to therein, and no “prohibited transaction” (as such term is defined in Section
406 of ERISA) has occurred with respect thereto that could reasonably be
expected to result in a material liability to FOC or any of its ERISA
Affiliates. Neither FOC nor any of its ERISA Affiliates has incurred or could
reasonably be expected to incur any material withdrawal liability under ERISA to
any Multiemployer Plan.

 

Section 5.17 Environmental Compliance.

 

(a) The operations and properties of FOC and its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits, all past noncompliance with such Environmental Laws and Environmental
Permits has been resolved without material ongoing obligations or costs, and no
circumstances exist that could reasonably be expected to (i) form the basis of
an Environmental Proceeding against FOC or any Subsidiary, or any property
thereof, that could reasonably be expected to have a Material Adverse Effect or
(ii) cause any such property to be subject to any restriction on ownership,
occupancy, use or transferability under any Environmental Law.

 

(b) None of the properties currently or formerly owned or operated by FOC or any
Subsidiary is listed or proposed for listing on the National Priorities List
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, on the Comprehensive Environmental Response, Compensation and Liability
Information System (“CERCLIS”) maintained by the U.S. Environmental Protection
Agency or on any analogous foreign, state or local list or is adjacent to any
such property, except that the Cheyenne Refinery and the El Dorado Refinery are
listed on CERCLIS. There are not now, and to the best knowledge of each of the
Borrower and FOC never have been, any underground or aboveground storage tanks,
or any surface impoundments, septic tanks, pits, sumps or lagoons, in which any
Hazardous Material is being or has been treated, stored or disposed of on any
property owned or operated by FOC or any Subsidiary, in each case in any manner
not in material compliance with all applicable Environmental Laws. There is no
asbestos or asbestos-containing material on any

 

-46-



--------------------------------------------------------------------------------

property owned or operated by FOC or any Subsidiary, except in material
compliance with all applicable Environmental Laws. No Hazardous Material has
been released, discharged or disposed of on any property owned or operated by
FOC or any Subsidiary, except in material compliance with all applicable
Environmental Laws.

 

(c) Neither FOC nor any Subsidiary is engaged in or has completed, either
individually or together with any other potentially responsible party, any
investigation, assessment or remedial or response action relating to any actual
or threatened release, discharge or disposal of any Hazardous Material at any
site, location or operation, either voluntarily or pursuant to the order of any
Governmental Person or the requirements of any Environmental Law, in any case
that could reasonably be expected to have a Material Adverse Effect; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property owned or operated by FOC or any Subsidiary
have been disposed of in a manner that could not reasonably be expected to
result in material liability to FOC or any Subsidiary.

 

Section 5.18 Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no Letter of Credit or proceeds of any Advance will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

 

ARTICLE 6.

AFFIRMATIVE COVENANTS

 

So long as (1) any Commitment is in effect, (2) any Letter of Credit is
outstanding or (3) any Obligation remains unpaid, unless compliance has been
waived in writing by the Majority Lenders, the Borrower and/or FOC, as specified
below, will observe the covenants set forth below.

 

Section 6.1 Borrower Information Requirements. The Borrower will deliver the
following to the Administrative Agent for distribution to the Lenders:

 

(a) by 2:00 p.m., Los Angeles time, on the sixth day after (but excluding any
weekday that is a federal holiday observed in the State of Colorado) each
biweekly date of calculation referred to below, an Accounts aging schedule in
form satisfactory to the Administrative Agent and a Borrowing Base Certificate,
both as of Wednesday of every other week, commencing with November 24, 2004),
or, if an Inventory Audit is conducted during such week, as of the date of such
Inventory Audit, together with, in the case of each Borrowing Base Certificate
that is the first Borrowing Base Certificate with an effective date in a
calendar month following a calendar month in which an Inventory Audit was not
performed, a certification by the Borrower’s Controller, Treasurer, Chief
Financial Officer or President to the effect that the volume of Inventory
contained in each tank located at any of the Refineries, as determined by the
reading of tank sight gauges as of the last day of the preceding calendar month
and after any necessary recalibration of such sight gauges, equals the volume of
Inventory (plus or minus 2%) contained in such tank that was simultaneously
determined by the Borrower’s physical measurement of such Inventory, using
standard industry practices and standard tank-gauging wire-line devices; and

 

-47-



--------------------------------------------------------------------------------

(b) forthwith upon any return, recovery, dispute or claim concerning Accounts or
sales of Inventory and exceeding $250,000 in any instance, a certificate of the
chief financial officer or chief accounting officer of the Borrower setting
forth the details thereof.

 

Section 6.2 Audits. At any reasonable time and from time to time, upon
reasonable prior notice to the Borrower, the Borrower will permit the
Administrative Agent and the Syndication Agent and their respective consultants,
agents and representatives to examine and make copies of and abstracts from the
records and books of account of, and visit the properties and have access to the
assets of, the Borrower and to discuss the affairs, finances and accounts of the
Borrower with any of its officers, directors and employees and with its
independent certified public accountants, including for the purpose of
conducting Inventory Audits and Commercial Finance Audits, which in each case
shall be conducted at least annually.

 

Section 6.3 Returns and Allowances. The Borrower will treat returns and
allowances, if any, between the Borrower and its customers on the same basis and
in accordance with the usual and customary practices of the Borrower as they
existed before the date hereof, but such returns and allowances for any fiscal
year shall in no event exceed 2% of total sales for the previous fiscal year.

 

Section 6.4 FOC Information Requirements. FOC will deliver the following to the
Administrative Agent for distribution to the Lenders:

 

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of FOC, an unaudited
consolidated balance sheet of FOC and its Subsidiaries as of the end of such
quarter and unaudited consolidated statements of operations, changes in
shareholders’ equity and cash flows of FOC and its Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the chief financial officer or chief accounting officer of FOC
as having been prepared in accordance with GAAP, together with (A) a certificate
of said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that FOC proposes to take with respect thereto and (B) a schedule in
reasonable detail and otherwise in form satisfactory to the Administrative Agent
of the computations used by FOC in determining, as of the end of such fiscal
quarter, compliance with the covenants contained in Sections 7.11 through 7.15;

 

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of FOC, a copy of the annual audit report for such year for FOC and
its Subsidiaries, including therein a consolidated balance sheet of FOC and its
Subsidiaries as of the end of such fiscal year and consolidated statements of
operations, changes in shareholders’ equity and cash flows of FOC and its
Subsidiaries for such fiscal year, in each case certified in a manner

 

-48-



--------------------------------------------------------------------------------

acceptable to the Majority Lenders by Deloitte & Touche LLP or other independent
public accountants of recognized standing acceptable to the Majority Lenders,
together with (A) a certificate of such accounting firm stating that in the
course of the regular audit of the business of FOC and its Subsidiaries, which
audit was conducted by such accounting firm in accordance with generally
accepted auditing standards, such accounting firm has obtained no knowledge that
a Default has occurred and is continuing or, if in the opinion of such
accounting firm a Default has occurred and is continuing, a statement as to the
nature thereof, (B) a schedule in reasonable detail and otherwise in form
satisfactory to the Administrative Agent of the computations used by such
accounting firm in determining, as of the end of such fiscal year, compliance
with the covenants contained in Sections 7.11 through 7.15 and (C) any
management letter delivered to FOC by such accounting firm in connection with
its audit of FOC and its Subsidiaries for such fiscal year;

 

(c) as soon as available and in any event within 120 days after the end of each
fiscal year of FOC, unaudited consolidating balance sheets of FOC and its
Subsidiaries as of the end of such fiscal year and unaudited consolidating
statements of operations, changes in shareholders’ equity and cash flows of FOC
and its Subsidiaries for such fiscal year, all in form and scope reasonably
satisfactory to the Administrative Agent and duly certified by the chief
financial officer or chief accounting officer of FOC as having been prepared in
accordance with GAAP;

 

(d) as soon as available and in any event not later than 90 days after the
beginning of each fiscal year of FOC, a summary budget for such year for FOC and
its Subsidiaries (including, at a minimum, operating projections and a
capital-expenditure budget), prepared by management of FOC and in form, scope
and detail reasonably satisfactory to the Administrative Agent;

 

(e) as soon as available and in any event within 45 days after the end of each
calendar month, a report concerning the financial condition and operations of
FOC and its Subsidiaries for the preceding month on a consolidated basis
(substantially in the form of the Operational and Financial Presentation dated
as of September 30, 1999 and delivered to the Administrative Agent), duly
certified by the chief financial officer or chief accounting officer of FOC as
being true and correct, together with (A) a certificate of said officer stating
that no Default has occurred and is continuing or, if a Default has occurred and
is continuing, a statement as to the nature thereof and the action that FOC
proposes to take with respect thereto and (B) a schedule in reasonable detail
and otherwise in form satisfactory to the Administrative Agent of the
computations used by FOC in determining, as of the end of such calendar month,
compliance with the covenants contained in Sections 7.11 through 7.15;

 

(f) within 90 days after any request therefor by the Majority Lenders (but not
more often than annually), an environmental report with respect to any one or
more of the Refineries and/or a refinery review and engineering report with
respect to any one or more of the Refineries, each such report to be (i)
prepared by RMT, Inc., Stancil & Co. or another independent company or companies
acceptable to the Administrative Agent, (ii) addressed to the Administrative
Agent and (iii) in form and scope reasonably satisfactory to the Administrative
Agent;

 

-49-



--------------------------------------------------------------------------------

(g) as soon as possible and in any event within 10 days after FOC or any
Subsidiary knows or has reason to know that any Plan Termination Event has
occurred, a statement of the chief financial officer or chief accounting officer
of FOC describing such Plan Termination Event and the action, if any, that FOC
proposes to take with respect thereto;

 

(h) promptly and in any event within 5 Business Days after receipt thereof by
FOC or any of its ERISA Affiliates from the PBGC, copies of each notice received
by FOC or any such ERISA Affiliate of the PBGC’s intention to terminate any Plan
or to have a trustee appointed to administer any Plan;

 

(i) promptly and in any event within 30 days after the filing thereof with the
Internal Revenue Service, copies of each Schedule B (Actuarial Information) to
the annual report (Internal Revenue Service Form 5500 Series) with respect to
each Plan to which FOC or any of its ERISA Affiliates is a contributing
employer;

 

(j) promptly and in any event within 5 Business Days after receipt by FOC or any
of its ERISA Affiliates from a Multiemployer Plan sponsor, a copy of each notice
received by FOC or any such ERISA Affiliate concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA;

 

(k) promptly after the commencement thereof, notice of all actions, suits and
proceedings before any Governmental Person, referee or arbitrator, affecting FOC
or any Subsidiary, of the type described in Section 5.7;

 

(l) promptly after the occurrence thereof, notice of any event or condition that
constitutes or causes a Default, together with a certificate of the chief
financial officer or chief accounting officer of FOC setting forth the details
thereof and the action that FOC is taking or proposes to take with respect
thereto;

 

(m) promptly after the assertion or occurrence thereof or FOC’s or any
Subsidiary’s becoming aware of the reasonable likelihood thereof, notice of any
Environmental Proceeding against FOC or any Subsidiary or of any noncompliance
by FOC or any Subsidiary with any Environmental Law or Environmental Permit, in
any case that could reasonably be expected to (i) have a Material Adverse Effect
or (ii) cause any property that is material to FOC and its Subsidiaries, taken
as a whole, to be subject to any restriction on ownership, occupancy, use or
transferability under any Environmental Law; and

 

(n) promptly upon request, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of FOC or any Subsidiary as any Lender may from time to time
reasonably request.

 

Section 6.5 Compliance with Governmental Rules. FOC will comply, and cause each
Subsidiary to comply, with the requirements of all applicable Governmental Rules
except to the extent that the failure to comply therewith, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

-50-



--------------------------------------------------------------------------------

Section 6.6 Payment of Taxes, Etc. FOC will pay and discharge, and cause each
Subsidiary to pay and discharge, before the same become delinquent, (i) all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon any material property thereof; provided, however, that
neither FOC nor any Subsidiary shall be required to pay or discharge any such
tax, assessment, charge or claim that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained.

 

Section 6.7 Maintenance of Insurance. FOC will maintain, and cause each
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations that have an A.M. Best Co. rating of at least A- or a
Solvency International Rating or equivalent rating at least as high as in effect
on the Closing Date for such insurance company or association, in such amounts
and covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which FOC
or such Subsidiary operates.

 

Section 6.8 Preservation of Legal Existence, Etc. FOC will preserve and
maintain, and cause each Subsidiary to preserve and maintain, its legal
existence (in the jurisdiction of its organization) and rights (charter and
statutory) and all franchises, approvals, permits and licenses that are material
to its business.

 

Section 6.9 Visitation Rights. FOC will, at any reasonable time and from time to
time upon reasonable prior notice, permit the Administrative Agent or any of the
Lenders, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, FOC and any Subsidiary and to discuss the affairs, finances and accounts of
FOC and any Subsidiary with any of their respective officers, directors and
employees and with their independent public accountants.

 

Section 6.10 Keeping of Books. FOC will keep, and cause each Subsidiary to keep,
proper books of record and account in which full and correct entries shall be
made of all financial transactions and of the assets and business of FOC and
each Subsidiary to the extent necessary to permit the preparation of the
financial statements required to be delivered hereunder and under the other
Credit Documents.

 

Section 6.11 Maintenance of Properties, Etc. FOC will maintain and preserve, and
cause each Subsidiary to maintain and preserve, all of its properties that are
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

Section 6.12 Transactions with Affiliates. FOC will conduct, and cause each
Subsidiary to conduct, all transactions otherwise permitted under the Credit
Documents with any Affiliate thereof on terms that are fair and reasonable and
not materially less favorable than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate thereof, except that (a) transactions
between or among any of the Credit Parties other than the Borrower and (b)
transactions permitted by Section 7.8(e) shall not be restricted by this
section.

 

-51-



--------------------------------------------------------------------------------

Section 6.13 Performance of Material Contracts. FOC will, and will cause each
Subsidiary to, (a) perform and observe all of the terms and provisions of each
Material Contract to which FOC or such Subsidiary, as applicable, is a party, to
the extent such terms and provisions are to be performed or observed thereby,
maintain each such Material Contract in full force and effect and enforce each
such Material Contract in accordance with its terms, except in each case to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (b) upon reasonable request by the Administrative
Agent, make to each other party to each such Material Contract such demands and
requests for information, reports or action as FOC or such Subsidiary, as
applicable, is entitled to make under such Material Contract.

 

Section 6.14 Compliance with Environmental Laws.

 

(a) FOC will (i) comply, and cause each Subsidiary and each lessee or other
Person operating or occupying any property of FOC or any Subsidiary to comply,
in all material respects with all applicable Environmental Laws and
Environmental Permits, (ii) obtain and renew, and cause each Subsidiary to
obtain and renew, all Environmental Permits necessary for its operations and
properties, (iii) conduct, and cause each Subsidiary to conduct, any
investigation, study, sampling and testing in material compliance with the
requirements of all applicable Environmental Laws and (iv) undertake, and cause
each Subsidiary to undertake, any cleanup, removal, remedial and other actions
necessary to remove and clean up all Hazardous Materials from any of its
properties, in material compliance with the requirements of all applicable
Environmental Laws; provided, however, that neither FOC nor any Subsidiary shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested or negotiated in good
faith and by proper proceedings and that appropriate reserves are being
maintained with respect to such circumstances.

 

(b) FOC will, and will cause each Subsidiary to, indemnify and hold harmless the
Administrative Agent, each Lender, each Affiliate of the Administrative Agent or
any Lender, and all officers, directors, employees, agents and advisors of each
of the foregoing (each an “Indemnified Party”), from and against any and all
claims, demands, actions, damages (including all foreseeable and unforeseeable
consequential damages), losses, assessments, liabilities and expenses (including
reasonable fees and expenses of counsel) that may be incurred by or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) the actual or alleged presence of any Hazardous Material in,
on or under (A) any property owned or operated by FOC or any Subsidiary, (B) any
property to which any Hazardous Material has migrated from any property owned or
operated by FOC or any Subsidiary or (C) any property at which FOC or any
Subsidiary has disposed of any Hazardous Material (whether or not legal at the
time of such disposal) or (ii) any Environmental Proceeding relating in any way
to FOC or any Subsidiary, in any case whether or not such investigation,
litigation or proceeding is brought by FOC, any Subsidiary, any of their
respective directors, shareholders or creditors or an Indemnified Party, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.

 

-52-



--------------------------------------------------------------------------------

Section 6.15 Additional Guarantors. FOC will cause each Person that becomes a
Subsidiary after the date hereof to deliver to the Administrative Agent, in form
and substance reasonably satisfactory thereto and in the number of originals
requested thereby, (a) within 10 days after such Person becomes a Subsidiary, a
Guaranty Supplement, duly executed by such Person, and (b) within 30 days after
such Person becomes a Subsidiary, certificates and other documents for such
Person equivalent to those specified for Guarantors in Section 4.1(e).

 

ARTICLE 7.

NEGATIVE COVENANTS

 

So long as (1) any Commitment is in effect, (2) any Letter of Credit is
outstanding or (3) any Obligation remains unpaid, unless compliance has been
waived in writing by the Majority Lenders, the Borrower and/or FOC, as specified
below, will observe the covenants set forth below.

 

Section 7.1 Cleanup Period. The Borrower will not permit any calendar year to
pass without there being a period of at least 5 consecutive Business Days in
such calendar year during which the Borrower has no Advances outstanding.

 

Section 7.2 Use of Advances and Letters of Credit. The Borrower will not use the
proceeds of any Advance other than for its short-term working capital purposes.
The Borrower will not request the issuance of any Letter of Credit other than to
support (a) its purchases of crude oil or petroleum products or (b) other
obligations of the Borrower incurred in the ordinary course of business and as
to which the Administrative Agent and the Majority Lenders have agreed, in their
sole and absolute discretion, to support the same by issuance of and
participation in a Letter of Credit.

 

Section 7.3 Liens, Etc. FOC will not create, incur, assume or suffer to exist,
or permit any Subsidiary to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its property of any character (including Capital
Stock, other securities and accounts receivable), whether now owned or hereafter
acquired, or authorize, or permit any Subsidiary to authorize, any Person to
file, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names FOC or any Subsidiary as debtor (except in connection with
true leases), or assign, or permit any Subsidiary to assign, any accounts
receivable; provided, however, that the foregoing restrictions shall not apply
to the following:

 

(a) Liens created by any of the Credit Documents;

 

(b) Liens securing any Debt permitted under Section 7.4(c) or (d), provided that
any such Lien is limited to the fixed asset or assets acquired or financed and
any subsequent improvements thereto;

 

(c) Permitted Liens; and

 

-53-



--------------------------------------------------------------------------------

(d) the right of first refusal reserved by Shell Oil Products US, as seller,
under Section 11.05 of the Asset Purchase and Sale Agreement dated as of October
19, 1999 among Shell Oil Products US, FEDRC and FOC.

 

Section 7.4 Debt. FOC will not create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any Debt
other than the following:

 

(a) Debt of the Credit Parties under the Credit Documents;

 

(b) Debt of FOC in respect of $150,000,000 in principal amount of its 6 5/8%
Senior Notes due 2011;

 

(c) Debt (commonly known as purchase-money debt) of FOC and its Subsidiaries
incurred after December 31, 2002 to purchase, or to finance the purchase of,
fixed assets and/or Debt incurred by FOC and its Subsidiaries after December 31,
2002 with respect to which the creditor has no recourse to the debtor, but only
to the property securing such Debt; provided, however, that the aggregate
cumulative principal amount of all such Debt referred to above shall not exceed
$10,000,000;

 

(d) Capitalized Leases permitted under Section 7.5;

 

(e) Debt of FPI to ConocoPhillips pursuant to the Conoco Operating Agreement,
not to exceed $500,000 in the aggregate at any time outstanding;

 

(f) Debt of FOC and the Borrower to brokerage firms listed on Schedule 6, and
Debt of Subsidiaries to FOC in respect of such Debt of FOC (incurred on behalf
of such Subsidiaries in the purchase or sale of commodity futures contracts or
related options) to such brokerage firms; provided, however, that such Debt
shall not exceed $5,000,000 in the aggregate at any time outstanding, without
duplication, and shall relate only to commodity hedging activity in margin
accounts that is permitted pursuant to Section 7.9;

 

(g) the obligation of FEDRC to make “Contingency Earn-Up Payments” to Shell Oil
Products US pursuant to the Asset Purchase and Sale Agreement dated as of
October 19, 1999 among Shell Oil Products US, FEDRC and FOC;

 

(h) Debt permitted by Section 7.8(c), (d) or (e) or Section 7.9;

 

(i) the guaranty by FOC and its Subsidiaries of the obligations of FOC in
respect of the Debt described in Section 7.4(b); and

 

(j) Debt of FOC or the Borrower under any Hedge Agreement entered into with the
purpose and effect of hedging interest rates on a principal amount of Debt of
such Credit Party that is accruing interest at a fixed or variable rate,
provided that (i) the aggregate notional amount of such Hedge Agreement does not
exceed 75% of the anticipated outstanding principal balance of the Debt to be
hedged by such Hedge Agreement or 75% of an average of such principal balances
calculated using a generally accepted method of matching interest-rate swap

 

-54-



--------------------------------------------------------------------------------

contracts to declining principal balances, (ii) the floating-rate index of each
such Hedge Agreement hedging variable-rate Debt generally matches the index used
to determine the floating rates of interest on the corresponding Debt to be
hedged by such Hedge Agreement, (iii) the fixed-rate index of each such Hedge
Agreement hedging fixed-rate Debt generally matches the fixed rate(s) of
interest on the corresponding Debt to be hedged by such Hedge Agreement and (iv)
each such Hedge Agreement is with a counterparty, or has a guarantor of the
obligation of the counterparty, that is a Lender or another well capitalized and
nationally recognized hedging counterparty.

 

Section 7.5 Lease Obligations. FOC will not create, incur, assume or suffer to
exist, or permit any Subsidiary to create, incur, assume or suffer to exist, any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale-and-leaseback transaction or (b) for the rental or hire
of other real or personal property of any kind under leases or agreements to
lease (including Capitalized Leases but excluding the Cogen Lease) having an
original term of one year or more that would cause the direct or contingent
liabilities of FOC and its Subsidiaries, on a consolidated basis, in respect of
all of such obligations to exceed $7,500,000 payable in any calendar year;
provided, however, that the foregoing restrictions shall not apply to any lease
between Credit Parties other than any such lease to which the Borrower is a
party.

 

Section 7.6 Mergers, Etc. FOC will not, and will not permit any Subsidiary to,
merge or consolidate with or into any Person, or sell, assign, convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to any Person, or acquire all or substantially all of the
assets of any Person, except that any Credit Party other than the Borrower may
merge or consolidate with, or sell, assign, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets of, any other Credit Party other
than the Borrower.

 

Section 7.7 Sales, Etc. of Assets. FOC will not sell, assign, convey, transfer,
lease or otherwise dispose of, or permit any Subsidiary to sell, assign, convey,
transfer, lease or otherwise dispose of, any substantial part of its assets,
including any Refinery, FPI’s current ownership interest in the Centennial
Pipeline operated by Conoco Pipeline Inc. (originating at Guernsey, Wyoming and
terminating at Cheyenne, Wyoming) and substantially all assets constituting the
business of a division, branch or other unit of operation, except for the
following:

 

(a) any sale, assignment, conveyance, transfer, lease or other disposition of
assets, including inventory, in the ordinary course of business;

 

(b) sales of Capital Stock of any Subsidiary that are permitted by Section
7.8(c) or (d);

 

(c) sales, assignments, conveyances, transfers, leases and other dispositions of
assets by any Credit Party other than the Borrower to any other Credit Party
other than the Borrower; and

 

-55-



--------------------------------------------------------------------------------

(d) in addition to the foregoing, sales of other assets for consideration not
exceeding $7,500,000 in the aggregate in any calendar year.

 

Section 7.8 Investments in Other Persons. FOC will not, and will not permit any
Subsidiary to, make any loan or advance to any Person, purchase or otherwise
acquire any Capital Stock of any Person, make any capital contribution to any
Person, or otherwise invest in any Person; provided, however, that nothing in
this section shall prevent any of the following:

 

(a) FOC or any Subsidiary from acquiring or holding Cash Equivalents;

 

(b) FOC or any Subsidiary from generating and holding accounts receivable in the
ordinary course of business;

 

(c) any Credit Party other than the Borrower from making any loan, advance or
capital contribution to, or other investment in, any other Credit Party;

 

(d) so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower from making any loan, advance or capital contribution to,
or other investment in, any other Credit Party;

 

(e) the Borrower from making any loan or advance to or on behalf of FOC for
selling, general and administrative expenses properly incurred by FOC, including
for (i) salaries and benefits, (ii) office space, (iii) travel and
entertainment, (iv) payments to directors and (v) audit and other professional
services; provided, however, that the aggregate amount of such loans and
advances outstanding at any time may not exceed $10,000,000 and that FOC must
repay each such loan or advance in cash by the end of the second calendar month
after the calendar month in which such loan or advance was made;

 

(f) any Subsidiary from making any payment to FOC from time to time equal to
such Subsidiary’s liability to FOC pursuant to such Subsidiary’s tax-sharing
arrangement with FOC; provided, however, that no such payment shall exceed any
Subsidiary’s current tax liability that would otherwise be payable to the United
States Internal Revenue Service or another appropriate Governmental Person if
such Subsidiary were required to pay taxes on an unconsolidated, stand-alone
basis; or

 

(g) in addition to the foregoing, FOC or any Subsidiary from making other
investments after May 27, 2003 in activities or businesses relating to the
current activities and businesses of FOC and its Subsidiaries, up to a
cumulative aggregate amount of $10,000,000 on a consolidated basis.

 

Section 7.9 Commodity Futures Contracts. FOC will not purchase or sell, or
permit any Subsidiary to purchase or sell, any of the following: (a) any
commodity futures contract or related option that qualifies as a “hedge” (as
defined pursuant to GAAP), except that FOC and the Borrower shall be permitted
to purchase or sell any such contract or related option that is (i) for the sale
or purchase of crude oil or petroleum products and is traded on the New York

 

-56-



--------------------------------------------------------------------------------

Mercantile Exchange, (ii) entered into in the ordinary course of the business of
FOC or the Borrower, as applicable, (iii) economically appropriate and
consistent with such business, (iv) used to offset price risks incidental to
cash or spot transactions in crude oil or petroleum products, (v) established
and liquidated in accordance with sound commercial practices and (vi) entered
into through a broker listed on Schedule 6; or (b) any commodity futures
contract or related option that does not qualify as a “hedge” (as defined
pursuant to GAAP), except that FOC and the Borrower shall be permitted to
purchase or sell any such contract or related option that (i) is for the sale or
purchase of crude oil or petroleum products and is traded on the New York
Mercantile Exchange, (ii) is entered into through a broker listed on Schedule 6
and (iii) is (A) a “crack spread swap” entered into for the purpose of locking
in profit margins on the output of gasoline and diesel fuel from the El Dorado
Refinery, provided that all such “crack spread swaps” outstanding at any time do
not cover more than 50% of such output over any period of time covered thereby,
(B) a commodity futures contract entered into for the purpose of managing price
risk on physical inventories of crude oil and petroleum products held at the
Refineries, provided that all such contracts outstanding at any time do not
cover an aggregate of more than 1,500,000 barrels of crude oil and petroleum
products, or (C) a commodity futures contract entered into for the purpose of
managing price risk on natural gas consumed in processing at the Refineries.

 

Section 7.10 Dividends, Etc. FOC will not, and will not permit any Subsidiary
to, declare, pay or make any dividend or other distribution, purchase, redeem,
retire, defease or otherwise acquire for value any of its Capital Stock, return
any capital to its equityholders as such, or make any distribution of assets,
Capital Stock, warrants, rights, options, obligations or securities to its
equityholders as such, or permit any Subsidiary to purchase, redeem, retire,
defease or otherwise acquire for value any Capital Stock in FOC, except that:

 

(a) any Subsidiary other than the Borrower may declare and pay cash dividends
to, and make cash distributions to, any Credit Party;

 

(b) so long as no Default has occurred and is continuing or would be caused
thereby, the Borrower may declare and pay cash dividends to, and make cash
distributions to, any Credit Party that is a shareholder thereof;

 

(c) so long as no Default has occurred and is continuing or would be caused
thereby, FOC may declare and pay dividends payable only in its common stock;

 

(d) so long as no Default has occurred and is continuing or would be caused
thereby, FOC may declare and pay cash dividends to its shareholders, and may
purchase, redeem, retire, defease or otherwise acquire shares of its outstanding
Capital Stock for cash, if after giving effect thereto the aggregate amount of
such dividends, purchases, redemptions, retirements, defeasances and
acquisitions paid or made after March 31, 2003 would not exceed the sum of (i)
$10,000,000, plus (ii) 50% of the cumulative amount of Consolidated Net Income
after December 31, 2002, plus (iii) 100% of net cash proceeds received by FOC
from any issuances of Capital Stock of FOC for cash (and not in connection with
any merger) after March 31, 2003;

 

-57-



--------------------------------------------------------------------------------

(e) in addition to the foregoing, so long as no Default has occurred and is
continuing or would be caused thereby, from time to time during each fiscal year
thereof FOC may declare, pay and make any dividends or other distributions,
and/or purchase, redeem, retire, defease or otherwise acquire shares of its
outstanding Capital Stock for cash, in an aggregate amount not exceeding the
amount equal to 25% of the aggregate amount of cash and Cash Equivalents, if
any, held by FOC and its Subsidiaries on the first day of such fiscal year in
excess of the aggregate amount of cash and Cash Equivalents required to be held
by FOC and its Subsidiaries pursuant to Section 7.15 at such time; and

 

(f) in addition to the foregoing, so long as no Default has occurred and is
continuing or would be caused thereby, FOC may declare, pay and make any
dividends or other distributions, and/or purchase, redeem, retire, defease or
otherwise acquire shares of its outstanding Capital Stock for cash, in an
aggregate amount not exceeding the aggregate amount of cash and Cash Equivalents
received by FOC or any of its Subsidiaries (i) in satisfaction of claims made
thereby in the litigation known as Civil Action No. 20502, Frontier Oil
Corporation v. Holly Corporation, in the Court of Chancery of the State of
Delaware in and for New Castle County, and related actions, or (ii) pursuant to
a sale or other disposition of any property received by FOC or any of its
Subsidiaries in satisfaction of such claims, in each case described in clauses
(i) and (ii) above net of (A) any amounts required to be paid by FOC or any of
its Subsidiaries to the opposing party or parties in such litigation and (B)
taxes paid or payable by FOC or any of its Subsidiaries with respect to such
cash and Cash Equivalents.

 

Section 7.11 Current Ratio. FOC will not permit the ratio of (a) Consolidated
Current Assets as of the end of any fiscal quarter of FOC, minus prepaid
expenses (other than deposits or other prepayments for purchases of foreign
crude oil) and other intangible current assets, to (b) Consolidated Current
Liabilities as of the end of such fiscal quarter, plus Advances outstanding but
not otherwise included in Current Liabilities, minus short-term refinery
turnaround accruals in excess of 6 months, all as measured by the financial
information to be delivered pursuant to Section 6.4(a) or (b), to be less than
1.00 to 1.00; provided, however, that, for purposes of this section, (i)
Consolidated Current Assets and Consolidated Current Liabilities shall be
determined without regard to unrealized gains and losses resulting from
compliance with the Financial Accounting Standards Board’s Statement 133
concerning mark-to-market requirements on hedging transactions and (ii) only
cash and Cash Equivalents held by FOC may be included in Consolidated Current
Assets.

 

Section 7.12 Tangible Net Worth. FOC will not permit Consolidated Tangible Net
Worth as of the end of any fiscal quarter of FOC, as measured by the financial
information to be delivered pursuant to Section 6.4(a) or (b), to be less than
the sum of (a) $136,593,000, plus (b) 50% of the aggregate of all positive net
income of FOC and its Subsidiaries on a consolidated basis after December 31,
2002, plus (c) 75% of the net proceeds of any equity offering by FOC after March
31, 2003.

 

Section 7.13 Fixed-Charge Coverage Ratio. FOC will not permit the ratio of (a)
the difference between Consolidated EBITDA for any Calculation Period and the
sum of (i) net capital expenditures, (ii) payments on Capitalized Leases, (iii)
payments to shareholders of FOC pursuant to Section 7.10(d) or (e), (iv)
required principal repayments on Debt (including all

 

-58-



--------------------------------------------------------------------------------

scheduled repayments of Debt and all mandatory prepayments of Debt hereunder
pursuant to Section 2.3) and (v) payments of taxes in cash (net of any cash
refunds), in each case for FOC and its Subsidiaries on a consolidated basis for
such Calculation Period, to (b) Consolidated Interest Expense for such
Calculation Period to be less than 1.25 to 1.00, all as measured by the
financial information to be delivered pursuant to Section 6.4(a) or (b). As used
in this section, “net capital expenditures” for any period means the positive
difference, if any, between capital expenditures of FOC and its Subsidiaries on
a consolidated basis for such period and the aggregate amount of cash and Cash
Equivalents held by FOC as of the end of such period.

 

Section 7.14 Leverage Ratio. FOC will not permit the ratio of (a) the difference
between Consolidated Funded Debt as of the last day of any fiscal quarter of FOC
and the aggregate amount of cash and Cash Equivalents held by FOC as of the last
day of such fiscal quarter to (b) Consolidated EBITDA for the Calculation Period
ended on the last day of such fiscal quarter to be greater than 3.50 to 1.00, as
measured by the financial information to be delivered pursuant to Section 6.4(a)
or (b).

 

Section 7.15 Holding of Cash and Cash Equivalents. FOC will not permit the
aggregate amount of cash and Cash Equivalents held by it and its Subsidiaries at
any and all times during any fiscal quarter of FOC to be less than the sum of
(a) the smallest aggregate amount of cash and Cash Equivalents needed to be held
by FOC as of the end of the immediately preceding fiscal quarter of FOC in order
for FOC to comply with the covenant contained in Section 7.11, (b) the smallest
aggregate amount of cash and Cash Equivalents needed to be held by FOC as of the
end of such fiscal quarter in order for FOC to comply with the covenant
contained in Section 7.13, (c) the smallest aggregate amount of cash and Cash
Equivalents needed to be held by FOC as of the end of such fiscal quarter in
order for FOC to comply with the covenant contained in Section 7.14 and (d)
after determining the sum of the smallest aggregate amounts of cash and Cash
Equivalents needed to be held by FOC as of the end of such fiscal quarter in
order for FOC to comply with the covenants contained in Sections 7.11, 7.13 and
7.14, the smallest additional aggregate amount of cash and Cash Equivalents
needed to be held by FOC and its Subsidiaries (but not in excess of the
additional aggregate amount of cash and Cash Equivalents actually held by FOC
and its Subsidiaries) as of the end of such fiscal quarter in order for the
Borrower to qualify for the most favorable (to it) Pricing Level.

 

Section 7.16 Change in Nature of Business. FOC will not make, or permit any
Subsidiary to make, any material change in the nature of its business as carried
on as of the date hereof. The closure or shutdown of any Refinery shall in all
cases be deemed to be such a material change (other than a temporary closure or
shutdown, not to exceed 6 weeks, for major maintenance or capital improvements
or because of force majeure).

 

Section 7.17 Compliance with ERISA. FOC will not (a) terminate, or permit any
Subsidiary to terminate, any Plan so as to result in any material (in the
reasonable judgment of the Majority Lenders) liability of FOC or any of its
ERISA Affiliates to the PBGC or (b) permit to exist any occurrence of any
Reportable Event (as defined in Title IV of ERISA), or any other event or
condition, that presents a material (in the reasonable judgment of the Majority
Lenders) risk of such termination by the PBGC of any Plan.

 

-59-



--------------------------------------------------------------------------------

Section 7.18 Amendment, Etc of Material Contracts. FOC will not, and will not
permit any Subsidiary to, cancel or terminate any Material Contract to which it
is a party or consent to or accept any cancellation or termination thereof. FOC
will not, and will not permit any Subsidiary to, (a) amend or otherwise modify
any Material Contract to which it is a party or give any consent, waiver or
approval thereunder, (b) waive any default under, or breach of, any such
Material Contract, (c) agree in any manner to any other amendment, modification
or change of any term or condition of any such Material Contract or (d) take any
other action in connection with any such Material Contract, except in each case
described in clause (a), (b), (c) or (d) above to the extent that doing so could
not reasonably be expected to have a Material Adverse Effect.

 

Section 7.19 Change of Fiscal Periods. FOC will not, and will not permit any
Subsidiary to, have a fiscal year other than one coinciding with the calendar
year or have any fiscal quarter other than once coinciding with a calendar
quarter.

 

ARTICLE 8.

EVENTS OF DEFAULT

 

Section 8.1 Events of Default. If any one or more of the following events (each
an “Event of Default”) occurs and is continuing:

 

(a) the Borrower fails to pay any Obligation when due;

 

(b) any representation or warranty made by any Credit Party or any Subsidiary
(or any of their respective officers) in or in connection with any Credit
Document proves to have been incorrect in any material respect when made;

 

(c) any Credit Party fails to perform or observe any term, covenant or agreement
in Section 6.4(l), Section 6.8 (with respect to the Borrower or FOC only) or
Article 7 on its part to be performed or observed; the Borrower fails to perform
or observe any term, covenant or agreement in Section 6.1(a), and the same is
not remedied within 3 Business Days thereafter; or any Credit Party fails to
perform or observe any other term, covenant or agreement of any Credit Document
on its part to be performed or observed, and the same is not remedied within 15
days after written notice thereof has been given to the Borrower by the
Administrative Agent;

 

(d) any Credit Party or any Subsidiary fails to pay any principal of any Debt
thereof outstanding in a principal amount of at least $1,000,000 in the
aggregate (excluding the Obligations), or any interest or premium thereon, when
due (whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure continues after the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; any other
event occurs or condition exists under any agreement or instrument relating to
any such Debt and continues after the applicable grace period, if any, specified
in such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt is declared to be due and payable, or is required to be prepaid,
redeemed, purchased or defeased (other than by a regularly scheduled required
prepayment, redemption, purchase or defeasance), or an offer to prepay, redeem,
purchase or defease such Debt is required to be made, in each case before the
stated maturity thereof;

 

-60-



--------------------------------------------------------------------------------

(e) any Credit Party or any Subsidiary generally does not pay its debts as such
debts become due, admits in writing its inability to pay its debts generally or
makes a general assignment for the benefit of creditors; any proceeding is
instituted by or against any Credit Party or any Subsidiary seeking to
adjudicate it a bankrupt or insolvent, seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property; or any Credit Party or any Subsidiary
takes any legal action to authorize any of the actions set forth above in this
Section 8.1(e);

 

(f) any judgment or order for the payment of money in excess of $1,000,000 is
rendered against any Credit Party or any Subsidiary, and either (i) enforcement
proceedings are commenced by any creditor upon such judgment or order or (ii)
there is any period of 10 consecutive days (or, if the entire amount is covered
by insurance (subject to applicable deductibles), 30 consecutive days) during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect, unless such judgment or order has been
vacated, satisfied, dismissed, or bonded pending appeal or, in the case of a
judgment or order the entire amount of which is covered by insurance (subject to
applicable deductibles), is the subject of a binding agreement with the
plaintiff and the insurer covering payment therefor;

 

(g) there occurs, in the reasonable judgment of the Majority Lenders, any
material and adverse change in the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Credit Parties, taken as
a whole;

 

(h) any provision of any Credit Document for any reason ceases to be valid and
binding on or enforceable against, in any material respect, any Credit Party
that is a party thereto, or such Credit Party so states in writing;

 

(i) for any reason except to the extent permitted by the terms of the Security
Agreement or the Stock Pledge Agreement, there ceases to be a valid and
perfected first-priority security interest in favor of the Administrative Agent
in any of the Collateral purported to be covered by either of such agreements;
or

 

(j) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) becomes, or obtains
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 35% of the outstanding common stock of FOC;
the Board of Directors of FOC ceases to consist of a majority of Continuing
Directors; FOC ceases to own and control, of record and beneficially, directly
or indirectly, 100% of each class of outstanding Capital Stock of the Borrower
and each Guarantor, free and clear of all Liens; or a Specified Change of
Control occurs;

 

-61-



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances, and the obligation of
the Administrative Agent to issue Letters of Credit, to be terminated, whereupon
the same shall forthwith terminate, and (ii) shall at the request, or may with
the consent, of the Majority Lenders, by notice to the Borrower, declare the
Obligations, all interest thereon and all other amounts payable under this
Agreement and the other Credit Documents to be forthwith due and payable,
whereupon (A) the Obligations, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower, and (B) to the extent any Letters of Credit are then outstanding, the
Borrower will deposit with and pledge to the Administrative Agent cash
collateral in the aggregate Letter of Credit Amount of such Letters of Credit;
provided, however, that, in the event of an actual or deemed entry of an order
for relief with respect to any Credit Party or any Subsidiary under the United
States Bankruptcy Code, (1) the obligation of each Lender to make Advances and
of the Administrative Agent to issue Letters of Credit shall be terminated
automatically, and (2) the Advances, all such interest and all such amounts
(including such cash collateral) shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

ARTICLE 9.

THE ADMINISTRATIVE AGENT

 

Section 9.1 Authorization and Action. Each Lender hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by the Credit
Documents (including enforcement of and collection under the Credit Documents),
the Administrative Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or refrain from acting (and shall
be fully protected in so acting or refraining from acting) upon the instructions
of the Majority Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to the Credit Documents or applicable
Governmental Rules. The Administrative Agent agrees to give each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

Section 9.2 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Credit Documents, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent (a) may treat any Lender that has signed this Agreement, an
Assignment and Assumption or a Joinder Agreement as the holder of the applicable
portion of the Obligations; (b) may consult with legal counsel (including legal
counsel for any Credit Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such

 

-62-



--------------------------------------------------------------------------------

legal counsel, accountants or experts; (c) makes no warranty or representation
to any Lender and shall not be responsible to any Lender for any statements,
warranties or representations made in or in connection with the Credit
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Credit Document on the part of any Credit Party or to inspect the property
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Credit Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Credit Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or otherwise) believed by it to be genuine and signed or sent by the proper
party or parties.

 

Section 9.3 UBOC and Affiliates. With respect to its Commitment, the Advances
made by it, the Note issued to it and the Letters of Credit participated in by
it, UBOC shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include UBOC in its individual capacity (including in its capacity as Issuing
Bank). UBOC and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
any Credit Party, any Subsidiary and any Person that may do business with or own
securities of any Credit Party or any Subsidiary, all as if UBOC were not the
Administrative Agent and without any duty to account therefor to the Lenders.

 

Section 9.4 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agent or any other
Lender and based on the financial statements referred to in Sections 5.5 and 6.4
and such other documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on the
Administrative Agent or any other Lender and based on such documents and
information as it deems appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.

 

Section 9.5 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not promptly reimbursed by the Borrower), ratably according
to the respective principal amounts of the Obligations then held by each of them
(or, if no Obligations are at the time outstanding or if any Obligations are
then held by Persons that are not Lenders, ratably according to the respective
amounts of their Commitments), from and against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of any of the Credit Documents or any action taken or omitted by the
Administrative Agent under any of the Credit Documents; provided, however, that
(a) no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct and (b) SUCH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,

 

-63-



--------------------------------------------------------------------------------

EXPENSE OR DISBURSEMENT IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE OR IN
PART, BY ANY NEGLIGENT ACT OR OMISSION (OTHER THAN ANY CONSTITUTING GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY KIND BY THE ADMINISTRATIVE AGENT.
Without limitation of the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any costs and
expenses payable by the Borrower under Section 10.4, to the extent that the
Administrative Agent is not promptly reimbursed for such costs and expenses by
the Borrower.

 

Section 9.6 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders, FOC and the
Borrower and may be removed at any time with or without cause with the written
approval of the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent has been so appointed by the
Majority Lenders, and has accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any state thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Credit Documents. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was agent under this Agreement.

 

Section 9.7 Administrative Agent as Collateral Holder.

 

(a) Except for action expressly required of the Administrative Agent hereunder
or under any other Credit Document as holder of any Collateral, the
Administrative Agent shall in all cases be fully justified in refusing to act
hereunder and thereunder unless it is further indemnified to its satisfaction by
the Lenders, proportionately in accordance with the Obligations then due and
payable to each of them, against all liability and expense that may be incurred
by the Administrative Agent by reason of taking or continuing to take any such
action.

 

(b) Except as expressly provided herein or in any other Credit Document, the
Administrative Agent shall have no duty to take any affirmative steps with
respect to the collection of amounts payable in respect of the Collateral. The
Administrative Agent shall incur no liability as a result of any private sale of
the Collateral.

 

(c) The Lenders hereby consent, and agree upon written request by the
Administrative Agent to execute and deliver such instruments and other documents
as the Administrative Agent may deem desirable to confirm such consent, to the
release of the Liens on the Collateral, including any release in connection with
any sale, transfer or other disposition of the Collateral or any part thereof,
in accordance with the Credit Documents.

 

-64-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that the Administrative
Agent accords its own property, it being understood that neither the
Administrative Agent nor any Lender shall have responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Administrative Agent or any Lender is deemed to have knowledge of such
matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.

 

Section 9.8 No Other Duties, Etc. Notwithstanding anything in this Agreement to
the contrary, no lead arranger, syndication agent or co-documentation agent
listed on the cover page of this Agreement or in the recital of parties to this
Agreement shall have any powers, duties, liabilities or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder
and except that BNP Paribas, in its capacity as Syndication Agent, shall have
the rights described in Section 6.2 and in clause (viii) of the proviso
contained in the definition of “Eligible Accounts” in Section 1.1.

 

ARTICLE 10.

MISCELLANEOUS

 

Section 10.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, or consent to any departure by the Borrower therefrom, shall be
effective unless in writing and signed or consented to (in writing) by the
Majority Lenders and, in the case of amendments, the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed or consented to (in writing) by
all of the Lenders, do any of the following: (a) waive any of the conditions
specified in Article 4; (b) increase the Commitments of the Lenders or subject
the Lenders to any additional obligations; (c) release any Collateral, except in
accordance with the terms of the Credit Documents; (d) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder; (e)
postpone any date fixed for (i) payment of principal of, or interest on, the
Advances, (ii) reimbursement of drawings under Letters of Credit or (iii)
payment of fees or other amounts payable hereunder; (f) change the percentage of
the Commitments or of the Obligations outstanding, or the number of Lenders,
required for the Lenders or any of them to take any action hereunder; or (g)
amend this Section 10.1; further provided, however, that no amendment, waiver or
consent shall, unless in writing and signed or consented to (in writing) by the
Super-Majority Lenders, change the definition of “Borrowing Base” in Section
1.1; and further provided, however, that no amendment, waiver or consent shall,
unless in writing and signed or consented to (in writing) by the Administrative
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document. Delivery by telecopier or e-mail of an executed counterpart of
a signature page to any amendment or waiver of, or consent to departure from,
any provision of this Agreement shall be effective as delivery of an originally
executed counterpart thereof.

 

-65-



--------------------------------------------------------------------------------

Section 10.2 Notices, Etc.

 

(a) All notices and other communications provided for hereunder shall be in
writing (including by telecopier) and shall be mailed, telecopied or delivered
(i) if to FOC, to it at 10000 Memorial Drive, Suite 600, Houston, Texas
77024-3411, telecopier number 713-688-0616, Attention: Ms. Julie H. Edwards,
Executive Vice President – Finance and Administration and Chief Financial
Officer; (ii) if to the Borrower, to it at 4610 South Ulster Street, Suite 200,
Denver, Colorado 80237, telecopier number 303-714-0154, Attention: Mr. Leo J.
Hoonakker, Vice President and Treasurer; (iii) if to any Lender, to it at the
address or telecopier number set forth in Schedule 7 or in the Assignment and
Assumption or Joinder Agreement by which it became a party hereto; (iv) if to
the Administrative Agent, to it at 500 North Akard, Suite 4200, Dallas, Texas
75201, telecopier number 214-922-4209, Attention: Mr. Randall L. Osterberg,
Senior Vice President (with a copy to 1980 Saturn Street, Mail Code 4-957-161,
Monterey Park, California 91754, telecopier number 323-720-2780, Attention:
Commercial Loan and Agency Services); or (v) as to each party, to it at such
other address or telecopier number as designated by such party in a written
notice to the other parties. All such notices and communications shall be deemed
received, (A) if personally delivered, upon delivery, (B) if sent by first-class
mail, on the third Business Day following deposit into the mails and (C) if sent
by telecopier, on the Business Day following such sending, except that notices
and communications to the Administrative Agent pursuant to Article 2 or 9 shall
not be effective until received by the Administrative Agent.

 

(b) Notices and other communications to the Issuing Bank and the other Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, however, that the foregoing shall not apply to
notices to the Issuing Bank or any other Lender pursuant to Article 2 if the
Issuing Bank or such Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under Article 2 by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, however, that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) (provided, however, that, if
such notice or other communication is not sent during the normal business hours
of the recipient, then such notice or communication shall be deemed to have been
sent at the opening of business on the next business day for the recipient), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

-66-



--------------------------------------------------------------------------------

Section 10.3 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, and no single or partial exercise
of any such right shall preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

Section 10.4 Costs and Expenses. The Borrower agrees to pay on demand (a) all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the other Credit Documents and the other documents to be
delivered hereunder, including (i) the reasonable fees and out-of-pocket
expenses of legal counsel for the Administrative Agent with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities, or the perfection, protection or reservation of its rights or
interests, under this Agreement, the other Credit Documents and such other
documents to be delivered hereunder, and (ii) the fees and expenses of any
consultants, auditors or accountants engaged by the Administrative Agent
pursuant hereto (including for Commercial Finance Audits (provided that the
Borrower shall not be required to pay for more than three Commercial Finance
Audits conducted during any single calendar year), Inventory Audits (provided
that the Borrower shall not be required to pay for more than three Inventory
Audits conducted during any single calendar year) and the reports referred in
Section 6.4(f)), and (b) all costs and expenses of the Administrative Agent and
the Lenders (including reasonable attorneys’ fees and expenses of the
Administrative Agent and the Lenders) in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the other Credit Documents and the other documents to be delivered
hereunder, whether in any action, suit or litigation, any bankruptcy, insolvency
or similar proceeding or otherwise.

 

Section 10.5 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless the Administrative Agent, the Syndication Agent and each Lender and
each of their respective officers, directors, employees, agents, advisors and
Affiliates (each an “Indemnified Person”) from and against all claims, damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur, or that may be claimed,
asserted or awarded against any of them by any Person, in each case arising out
of, related to or in connection with, or in connection with the preparation for
a defense of any investigation, litigation or proceeding arising out of, related
to or in connection with, any Credit Document, any Advance, any Letter of
Credit, the consummation of any transaction contemplated by any of the
foregoing, the transfer of or payment or failure to pay under any Letter of
Credit or the use by the Borrower or the beneficiary of any Letter of Credit of
the proceeds of any Advance or of any drawing under any Letter of Credit, except
to the extent that any such claim, damage, loss, liability, cost or expense is
found in a final, nonappealable judgment by a court of competent jurisdiction to
have resulted from such Indemnified Person’s gross negligence or willful
misconduct. SUCH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST OR EXPENSE IS IN ANY WAY OR TO ANY EXTENT CAUSED, IN WHOLE
OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION (OTHER THAN ANY CONSTITUTING GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY KIND BY ANY INDEMNIFIED PERSON.

 

-67-



--------------------------------------------------------------------------------

Section 10.6 Right of Setoff. Upon (a) the occurrence and during the
continuation of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.1 to authorize the Administrative
Agent to declare the Obligations due and payable pursuant to the provisions of
Section 8.1, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any or all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any or all of the obligations of the Borrower
now or hereafter existing under this Agreement and the other Credit Documents,
irrespective of whether such Lender has made any demand under this Agreement or
any such other Credit Document and although such obligations may be unmatured.
Each Lender agrees to notify the Borrower promptly after any such setoff and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this section are in addition to other rights and
remedies (including other rights of setoff) that such Lender may have.

 

Section 10.7 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and the Lenders and their
respective successors and assigns, except that (a) the Borrower shall not have
the right to assign any of its rights and obligations hereunder without the
prior written consent of the Majority Lenders and (b) the Lenders shall have the
right to assign their respective rights and obligations hereunder only in
accordance with Section 10.8.

 

Section 10.8 Assignments, Joinders and Participations.

 

(a) Each Lender may assign to one or more banks or other entities acceptable to
the Administrative Agent, in the exercise of its reasonable discretion, all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, the Advances owing to it and its participations in
outstanding Letters of Credit); provided, however, that (i) except in the case
of an assignment to a Person that, immediately before such assignment, was a
Lender, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
the lesser of (A) the entire Commitment of such Lender at such time and (B)
$10,000,000 and (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with a processing and recording
fee of $3,500. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in the applicable Assignment and Assumption,
which effective date shall be at least 5 Business Days after the date of
delivery thereof to the Administrative Agent or, if so specified in such
Assignment and Assumption, the date of acceptance thereof by the Administrative
Agent, (i) the assignee thereunder shall be a party hereto and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, shall have the rights and obligations of a Lender
hereunder and (ii) the Lender assignor thereunder shall, to the

 

-68-



--------------------------------------------------------------------------------

extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto, except that such Lender shall continue to be an “Indemnified Party”
under Section 6.14(b) and an “Indemnified Person” under Section 10.5).

 

(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statement, warranty
or representation made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; (ii)
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
any Subsidiary or the performance or observance by any Credit Party of any of
its obligations under any Credit Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Sections 5.5 and 6.4 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it may deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Documents are required to be performed by it as a Lender.

 

(c) Any financial institution that is to become a party to this Agreement as a
New Lender pursuant to Section 2.1(b) must be consented to by the Borrower and
the Administrative Agent, in the exercise of its reasonable discretion, and must
execute a Joinder Agreement, consented to by the Borrower and the Administrative
Agent and delivered to the Administrative Agent for its recording in the
Register, together with a processing and recording fee of $3,500; provided,
however, that (i) each New Lender must have a Commitment of at least $10,000,000
and (ii) no joinder of a New Lender to this Agreement may cause the maximum
amount of the Maximum Aggregate Commitment to exceed $250,000,000. Upon such
execution, consent, delivery and recording, from and after the effective date
specified in the applicable Joinder Agreement, the New Lender thereunder shall
be a party hereto and, to the extent provided in such Joinder Agreement, shall
have the rights and obligations of a Lender hereunder. By executing and
delivering a Joinder Agreement, the New Lender thereunder confirms to and agrees
with the other parties hereto as specified in Sections 10.8(b)(iii) through
(vi), as if it were an assignee (but without reference to an assignor). Upon the
joinder of any New Lender to this Agreement pursuant to this Section 10.8(c),
the Administrative Agent shall forward to the Borrower and each Lender an
updated Schedule 1.

 

-69-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall maintain at its address set forth in Section
10.2 a copy of each Assignment and Assumption and Joinder Agreement delivered to
and accepted or consented to by it and a register for the recordation of the
names and addresses of the Lenders and the Commitment of, and the principal
amount of Obligations owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(e) Upon its receipt of an Assignment and Assumption or a Joinder Agreement that
has been properly executed and accepted or consented to, as applicable, as
specified above, the Administrative Agent shall, if such Assignment and
Assumption or Joinder Agreement has been properly completed and is in proper
form, (i) accept such Assignment and Assumption or Joinder Agreement, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Borrower.

 

(f) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, the Advances owing to it and its
participations in outstanding Letters of Credit); provided, however, that (i)
such Lender’s obligations under this Agreement (including its Commitment) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Credit Document, or any consent to any departure by any Credit
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Advances, the amount to be
reimbursed in respect of any drawing under a Letter of Credit or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Advances, the amount to be reimbursed in respect of any drawing
under a Letter of Credit or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or release all or
substantially all of the Collateral, except as provided in the Credit Documents.

 

(g) Any Lender or the Administrative Agent may, in connection with any
assignment, joinder or participation or proposed assignment, joinder or
participation pursuant to this Section 10.8, disclose to the assignee, New
Lender or participant or proposed assignee, New Lender or participant any
information relating to the Borrower that was furnished to such Lender or the
Administrative Agent by or on behalf of the Borrower.

 

-70-



--------------------------------------------------------------------------------

(h) Nothing herein shall prohibit any Lender from pledging or assigning any
Advance or any Note to any Federal Reserve Bank in accordance with applicable
Governmental Rules.

 

Section 10.9 Disclosure. In addition to disclosure permitted pursuant to Section
10.8(g), the Administrative Agent and each Lender may disclose to any Person if,
with or through such Person, the Administrative Agent or such Lender enters into
(or proposes to enter into) any securitization, hedge or other such transaction
relating to, or under which payments are to be made by reference to, this
Agreement or any Credit Party, such information about any Credit Party or any of
the Credit Documents as the Administrative Agent or such Lender reasonably deems
to be necessary in connection with such transaction.

 

Section 10.10 Governing Law. THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THE STATE OF
CALIFORNIA.

 

Section 10.11 Limitation on Interest. The Lenders, the Administrative Agent and
the Credit Parties intend to contract in strict compliance with applicable usury
law from time to time in effect, and in furtherance thereof they stipulate and
agree that none of the terms and provisions contained in the Credit Documents
shall ever be construed to create a contract to pay, for the use, forbearance or
detention of money, interest in excess of the maximum amount of interest
permitted to be charged by applicable Governmental Rules in effect from time to
time. No Credit Party or other Person hereafter becoming liable for payment of
any Obligation shall ever be liable for unearned interest thereon or shall ever
be required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable Governmental Rules in effect from time to
time, and the provisions of this section shall control over all other provisions
of the Credit Documents that may be in conflict or apparent conflict herewith.
The Lenders and the Administrative Agent expressly disavow any intention to
charge or collect excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated. If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and, as
a result, any amounts held to constitute interest are determined to be in excess
of the legal maximum or (c) any Lender or other holder of any or all of the
Obligations otherwise collects moneys that are determined to constitute interest
that would otherwise increase the interest on any or all of the Obligations to
an amount in excess of that permitted to be charged by applicable Governmental
Rules then in effect, then all sums determined to constitute interest in excess
of such legal limit shall, without penalty, be promptly applied to reduce the
then outstanding principal of the related Obligations or, at the affected
Lender’s or holder’s option, promptly returned to the Borrower or the other
payor thereof upon such determination. In determining whether or not the
interest paid or payable under any specific circumstances exceeds the maximum
amount permitted under applicable Governmental Rules, the Lenders, the
Administrative Agent and the Credit Parties (and any other payors of such
interest) shall, to the greatest extent permitted under applicable Governmental
Rules, (i) characterize any payment of an amount other than principal as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate and
spread the total amount of interest throughout the entire contemplated term of
the instruments evidencing

 

-71-



--------------------------------------------------------------------------------

the Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Governmental Rules in order to lawfully charge the maximum
amount of interest permitted under applicable Governmental Rules.

 

Section 10.12 Headings. The section and subsection headings used herein have
been inserted for convenience of reference only and do not constitute matters to
be considered in interpreting this Agreement.

 

Section 10.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery by
telecopier or e-mail of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an originally executed counterpart
of this Agreement.

 

Section 10.14 USA PATRIOT Act Notice. Each Lender subject to Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “Patriot
Act”) hereby notifies the Borrower that, pursuant to the requirements of the
Patriot Act, such Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Patriot Act.

 

Section 10.15 Amendment and Restatement.

 

(a) This Agreement is an amendment and restatement of the Old Credit Agreement.
On and after the Closing Date, each reference in the other Credit Documents to
“the Credit Agreement,” “thereunder,” “thereof,” “therein” or words of like
import referring to the Old Credit Agreement shall mean and be a reference to
this Agreement.

 

(b) The Credit Documents in effect before the date of this Agreement shall
remain in full force and effect and are hereby ratified and confirmed. Without
limiting the generality of the foregoing, the Stock Pledge Agreement, together
with the Security Agreement, and all of the Collateral described therein do and
shall continue to secure the payment of all obligations under the Credit
Documents stated to be secured thereby (including, as applicable, the
obligations of the Borrower under this Agreement).

 

(c) The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under any of the Credit Documents or constitute a waiver of any
provision of any of the Credit Documents.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

-72-



--------------------------------------------------------------------------------

Section 10.16 WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, RELATING TO THIS AGREEMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS, ANY NEGOTIATIONS OR COMMUNICATIONS RELATING TO THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.

 

The parties hereto have caused this Agreement to be executed by their respective
duly authorized representatives as of the date first written above.

 

FRONTIER OIL AND REFINING COMPANY By:  

/s/ Leo J. Hoonakker

--------------------------------------------------------------------------------

    Leo J. Hoonakker     Vice President and Treasurer FRONTIER OIL CORPORATION
By:  

/s/ Julie H. Edwards

--------------------------------------------------------------------------------

    Julie H. Edwards     Executive Vice President –         Finance and
Administration UNION BANK OF CALIFORNIA, N.A., as Administrative Agent and
Lender By:  

/s/ Sean Murphy

--------------------------------------------------------------------------------

    Sean Murphy     Vice President

 

-73-



--------------------------------------------------------------------------------

BNP PARIBAS, as Syndication Agent and Lender By:  

/s/ David Dodd

--------------------------------------------------------------------------------

Name:   David Dodd Title:   Director By:  

/s/ Betsy Jocher

--------------------------------------------------------------------------------

Name:   Betsy Jocher Title:   Vice President TORONTO DOMINION (TEXAS) LLC By:  

/s/ Jim Bridwell

--------------------------------------------------------------------------------

Name:   Jim Bridwell Title:   Authorized Agent WELLS FARGO BANK, N.A. By:  

/s/ Art Krasny

--------------------------------------------------------------------------------

Name:   Art Krasny Title:   Relationship Manager BANK OF SCOTLAND By:  

/s/ Amena Nabi

--------------------------------------------------------------------------------

Name:   Amena Nabi Title:   Assistant Vice President

 

-74-



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Mark E. Thompson

--------------------------------------------------------------------------------

Name:   Mark E. Thompson Title:   Vice President THE FROST NATIONAL BANK By:  

/s/ Thomas H. Dungan

--------------------------------------------------------------------------------

Name:   Thomas H. Dungan Title:   Sr. Vice President HIBERNIA NATIONAL BANK By:
 

/s/ Nancy G. Moragas

--------------------------------------------------------------------------------

Name:   Nancy G. Moragas Title:   Vice President

 

-75-



--------------------------------------------------------------------------------

SCHEDULE 1

 

COMMITMENTS

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Union Bank of California, N.A.

   $ 37,000,000

BNP Paribas

   $ 36,000,000

Toronto Dominion (Texas) LLC

   $ 30,000,000

Wells Fargo Bank, N.A.

   $ 30,000,000

Bank of Scotland

   $ 30,000,000

U.S. Bank National Association

   $ 27,000,000

The Frost National Bank

   $ 20,000,000

Hibernia National Bank

   $ 15,000,000

Total

   $ 225,000,000

 

i